U.S. $500,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of September 20, 2005

Among

THE WILLIAMS COMPANIES, INC.,

as Borrower,

and

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

and

THE INITIAL ISSUING BANKS NAMED HEREIN,

as Initial Issuing Banks,

and

CITIBANK, N.A.,

as Agent.

1

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                 
Section 1.01.
  Certain Defined Terms
    1  
Section 1.02.
  Computation of Time Periods
    14  
Section 1.03.
  Accounting Terms
    14  

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

                 
Section 2.01.
  The Revolving Credit Advances and Letters of Credit
    14  
Section 2.02.
  Making the Revolving Credit Advances
    15  
Section 2.03.
  Issuance of and Drawings and Reimbursement Under Letters of Credit
    16  
Section 2.04.
  Fees
    18  
Section 2.05.
  Repayment of Revolving Credit Advances
    18  
Section 2.06.
  Interest on Revolving Credit Advances
    19  
Section 2.07.
  Interest Rate Determination
    19  
Section 2.08.
  Optional Conversion of Revolving Credit Advances
    21  
Section 2.09.
  Prepayments of Revolving Credit Advances
    21  
Section 2.10.
  Increased Costs
    21  
Section 2.11.
  Illegality
    22  
Section 2.12.
  Payments and Computations
    22  
Section 2.13.
  Sharing of Payments, Etc
    23  
Section 2.14.
  Evidence of Debt
    24  
Section 2.15.
  Use of Proceeds
    24  
Section 2.16.
  Additional Interest on Eurodollar Rate Advances
    24  

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING



      Section 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and
2.03 25  



      Section 3.02. Conditions Precedent to Each Revolving Credit Borrowing and
Letter of Credit Issuance 26  



      Section 3.03. Determinations Under Sections 3.01 26  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES



      Section 4.01. Representations and Warranties of the Borrower 27  

ARTICLE V

COVENANTS OF THE BORROWER

                 
Section 5.01.
  Written Statement to Agent
    29  
Section 5.02.
  Commission Reports; Financial Statements
    29  
Section 5.03.
  Limitation On Liens
    30  
Section 5.04.
  Limitation On Mergers, Consolidations And Sales Of Assets
    30  

ARTICLE VI

EVENTS OF DEFAULT

                 
Section 6.01.
  Events of Default
    30  
Section 6.02.
  Notice of Default or Event of Default
    32  
Section 6.03.
  Actions in Respect of the Letters of Credit upon Default
    32  
Section 6.04.
  Waiver Of Existing Defaults
    32  

ARTICLE VII

THE AGENT

                 
Section 7.01.
  Authorization and Action
    32  
Section 7.02.
  Agent’s Reliance, Etc
    33  
Section 7.03.
  Citibank and Affiliates
    33  
Section 7.04.
  Lender Credit Decision
    33  
Section 7.05.
  Indemnification
    33  
Section 7.06.
  Successor Agent
    34  

ARTICLE VIII

AMENDMENTS

                 
Section 8.01.
  Amendments, Etc. With Consent of Lenders
    35  
Section 8.02.
  Amendments Without Consent of Lenders
    35  
Section 8.03.
  Documents to Be Given to Agent
    36  

ARTICLE IX

MISCELLANEOUS



      Section 9.01. Notices, Etc 36  



      Section 9.02. Powers and Remedies Cumulative; Delay or Omission Not Waiver
of Default 37  

                 
Section 9.03.
  Costs and Expenses
    37  
Section 9.04.
  Waiver of Set-off
    38  
Section 9.05.
  Binding Effect
    38  
Section 9.06.
  Assignments and Participations
    38  
Section 9.07.
  Confidentiality
    40  
Section 9.08.
  Governing Law
    41  
Section 9.09.
  Execution in Counterparts
    41  
Section 9.10.
  Jurisdiction, Etc
    41  
Section 9.11.
  Final Agreement
    42  
Section 9.12.
  Judgment
    42  
Section 9.13.
  No Liability of the Issuing Banks
    42  
Section 9.14.
  Waiver of Jury Trial
    42  



      Section 9.15. Officers’ Certificates and Opinions of Counsel; Statements
to Be Contained Therein 43  

         
Schedules
 
 

 
 
 

 
        Schedule I – List of Applicable Lending Offices
   
 
       
Exhibits
 
 

 
 
 

Exhibit A
Exhibit B
Exhibit C
Exhibit D-1
Exhibit D-2
Exhibit E
  -
-
-
-
-
-   Form of Revolving Credit Note
Form of Notice of Revolving Credit Borrowing
Form of Assignment and Acceptance
Form of Opinion of Outside Counsel for the Borrower
Form of Opinion of General Counsel of the Borrower
Form of Letter of Credit

2

FIVE YEAR CREDIT AGREEMENT

Dated as of September 20, 2005

THE WILLIAMS COMPANIES, INC., a Delaware corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) and issuers of letters of credit (the “Initial Issuing Banks”) listed
on the signature pages hereof and CITIBANK, N.A. (“Citibank”), as administrative
agent and as paying agent (the “Agent”) for the Lenders and Issuing Banks (each
as hereinafter defined) agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means a Revolving Credit Advance.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling”, “controlled by” and “under common control
with” have correlative meanings.

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at Two Penns Way, Suite 110, New Castle, Delaware 19720,
Account No. 40580177, Attention: Bank Loan Syndications or such other account of
the Agent as is designated in writing from time to time by the Agent to the
Borrower and the Lenders for such purpose.

“Agreement” means this Five Year Credit Agreement.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance or a Fixed Rate
Advance and such Lender’s Eurodollar Lending Office in the case of a Eurodollar
Rate Advance.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Base Rate” means an interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the higher of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; and

(b) 1/2 of one percent per annum above the Federal Funds Rate.

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.06(a)(i).

“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“beneficially owns” and “beneficially owned” have a corresponding meaning.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee of such board authorized to act on its behalf;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership or any committee of such board authorized to act on its
behalf; and

(3) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a Revolving Credit Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advance, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Citibank” has the meaning specified in the preamble hereto.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Commission” means the Securities and Exchange Commission, created under the
Exchange Act, as from time to time constituted (or its successor).

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Termination Date” means the earlier of (a) the date of termination
in whole of the aggregate Commitments as provided herein and (b) the 25th
Business Day prior to the date specified in clause (a) of the definition of
Termination Date.

“Confidential Information” means information that the Borrower or any of its
Subsidiaries or Affiliates (or any agent, officer, director, employee or other
representative of any such Person) furnishes to the Agent or the relevant Lender
(or the relevant participant or sub-participant) in a writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public or that is or becomes available to the Agent
or such Lender (or participant or sub-participant) from a source other than the
Borrower or any of its Subsidiaries or Affiliates (or any agent, officer,
director, employee or other representative of any such Person) unless such
information has become generally available to the public or such source as a
result of a breach of Section 9.07 by the Agent or a Lender.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves directly related to such assets
reflected in such balance sheet, after deducting the following amounts: (i) all
current liabilities reflected in such balance sheet, and (ii) all goodwill,
trademarks, patents, unamortized debt discounts and expenses and other like
intangibles reflected in such balance sheet.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.07 or 2.08.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Dollars” and the “$” sign each mean lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) any
participant to which a Lender has sold a participation, any sub-participant
thereof or any owner of a beneficial interest in the foregoing, if in the case
of a participant or a sub-participant the Borrower consented, at the time of
such sale, to such participation or sub-participation, as applicable, such
consent not to be unreasonably withheld or delayed; or (iv) any other Person
approved by the Agent and, unless (a) an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.06 or (b) an assignment has occurred to a participant described in
clause (iii), the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

“Eligible Lender” means an Initial Lender, an Initial Issuing Bank or any
Eligible Assignee (other than an Eligible Assignee described in clause (iii) of
the definition of Eligible Assignee).

“Environmental Action” means any action, suit, demand, demand letter, claim,
written notice of non-compliance or written violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement relating to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, final judgment, decree or written and
binding judicial or agency interpretation thereof relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Section 302 and Title IV
of ERISA or for purposes of Section 412 of the Code is a member of the
Borrower’s controlled group, or under common control with the Borrower, within
the meaning of Section 414 of the Code.

“ERISA Event” means (a) a “reportable event” described in Section 4043 of ERISA
(other than a “reportable event” (i) described in Section 4043(c)(3) of ERISA,
(ii) not subject to the provision for 30-day notice to the PBGC or (iii) that
would not result in a material liability to the Borrower, any of its
Subsidiaries or any ERISA Affiliate), or (b) the incurrence of a material
liability by the Borrower, any of its Subsidiaries or any ERISA Affiliate as a
result of the withdrawal of the Borrower, any of its Subsidiaries or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or by reason of
the provisions of Section 4064 of ERISA upon the termination of a Multiple
Employer Plan, or (c) the existence of any “accumulated funding deficiency” or
“liquidity shortfall” (within the meaning of Section 302 of ERISA or Section 412
of the Code), whether or not waived, or the filing of an application pursuant to
Section 412(e) of the Code or Section 304 of ERISA for any extension of an
amortization period, or (d) the provision or filing of a notice of intent to
terminate a Plan other than in a standard termination within the meaning of
Section 4041 of ERISA or the treatment of a Plan amendment as a distress
termination under Section 4041 of ERISA, or (e) the institution of proceedings
to terminate a Plan by the PBGC, or (f) any other event or condition which might
reasonably be expected to constitute grounds for (x) the termination of, or the
appointment of a trustee to administer, any Plan other than in a standard
termination within the meaning of Section 4041 of ERISA or (y) the imposition of
any lien on the assets of the Borrower, any of its Subsidiaries or any ERISA
Affiliate under ERISA, including as a result of the operation of Section 4069 of
ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum) appearing on Telerate Page 3750 as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period (provided, that if such Interest
Period ends on the date specified in clause (a) of the definition of Termination
Date, such interest rate shall be the rate per annum appearing on the Telerate
Page for London interbank offered deposits with a term equal to the actual
number of days from the first day of such Interest Period to the date specified
in clause (a) of the definition of Termination Date (the “Final Interest
Period”) or, if such Final Interest Period does not equal a term appearing on
the Telerate Page, such rate per annum shall be determined by interpolating
linearly between (i) the rate for the period appearing on the Telerate Page that
is closest to and greater than the length of such Final Interest Period and
(ii) the rate for the period appearing on the Telerate Page that is closest to
and less than the length of such Final Interest Period) or, if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum, if such average is not such a multiple) of
the rate per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period. If Telerate Page 3750 is unavailable,
the Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Revolving Credit Borrowing shall be determined by
the Agent on the basis of applicable rates furnished to and received by the
Agent from the Reference Banks two Business Days before the first day of such
Interest Period, subject, however, to the provisions of Section 2.07.

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Disclosure” has the meaning specified in Section 3.01(b).

“Facility Fee” has the meaning specified in Section 2.04(a).

“Facility Fee Period End Date” means April 1 and October 1 of each year and the
date specified in clause (a) of the definition of the Termination Date,
commencing on April 1, 2006.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fixed Rate” means 4.35% per annum.

“Fixed Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.06(a)(iii).

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person which is for money borrowed from others.

“Indemnified Costs” has the meaning specified in Section 7.05.

“Initial Issuing Banks” has the meaning specified in the preamble hereto.

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing and subject to Section 2.07(c), the period
commencing on the date of such Eurodollar Rate Advance or the date of the
Conversion of any Base Rate Advance into such Eurodollar Rate Advance and ending
on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period so selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months, as
the Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) the duration of any Interest Period that commences before the Termination
Date and would otherwise end after the date specified in clause (a) of the
definition of Termination Date shall end on such date specified in clause (a) of
the definition of Termination Date and the Eurodollar Rate for such Interest
Period shall be determined on the basis of the actual number of days in such
Interest Period;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(d) the duration of any Interest Period that would otherwise end after the date
a Eurodollar Rate Advance is Converted into a Fixed Rate Advance shall end on
the date of such Conversion; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Issuing Bank” means each Initial Issuing Bank or any Eligible Assignee to which
a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.06 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

“L/C Related Documents” has the meaning specified in Section 2.05(b)(i).

“Lenders” means, collectively, the Initial Lenders, the Initial Issuing Banks
and each Person that shall become a party hereto pursuant to Section 9.06.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Initial Issuing Bank,
the Dollar amount set forth opposite such Initial Issuing Bank’s name on the
signature pages hereto under the caption “Letter of Credit Commitment” or, if
such Issuing Bank has entered into one or more Assignment and Acceptances, the
Dollar amount set forth for such Issuing Bank in the Register maintained by the
Agent pursuant to Section 9.06(d) as such Issuing Bank’s “Letter of Credit
Commitment.”

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $500,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means, with respect to any property, any mortgage, lien, pledge, charge,
security interest or encumbrance in respect of such property, whether or not
filed, recorded or otherwise perfected under applicable law. As used in the
definition of Permitted Liens, “mortgage” means any Lien.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Agent or any Lender or any other Person under
this Agreement, any Note or in connection with any Letter of Credit or (c) the
ability of the Borrower to perform its obligations under this Agreement, any
Note or in connection with any Letter of Credit.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any of its Subsidiaries or
any ERISA Affiliate is making or accruing an obligation to make contributions,
or has within any of the preceding five plan years made or accrued an obligation
to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower, any
Subsidiary or any ERISA Affiliate and more than one employer other than the
Borrower, any Subsidiary or an ERISA Affiliate is making or accruing an
obligation to make contributions, has within any of the preceding five plan
years made or accrued an obligation to make contributions or, in the event that
any such plan has been terminated, to which the Borrower, any Subsidiary or any
ERISA Affiliate made or accrued an obligation to make contributions during any
of the five plan years preceding the date of termination of such plan.

“Note” means a Revolving Credit Note.

“Notice Lenders” means at any time Lenders owed at least 25% in interest of the
then aggregate unpaid principal amount of the Revolving Credit Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least 25% in interest of the Revolving Credit Commitments.

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Officers’ Certificate” means a certificate signed by any of the Chairman of the
Board, the President, a Vice President, the Controller, the Treasurer of the
Borrower or the Assistant Treasurer and delivered by or on behalf of the
Borrower. Each such certificate shall include the statements provided for in
Section 9.15, unless otherwise provided.

“Opinion of Counsel” means an opinion in writing signed by legal counsel who may
be an employee of or counsel to the Borrower and who shall be reasonably
satisfactory to the Agent. Each such opinion shall include the applicable
statements, if any, provided for in Section 9.15, unless otherwise provided.

“Original Currency” has the meaning specified in Section 9.12(a).

“Other Currency” has the meaning specified in Section 9.12(a).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means:



  (1)   Any purchase money mortgage created by the Borrower or a Subsidiary of
the Borrower to secure all or part of the purchase price of any property (or to
secure a loan made to enable the Borrower or a Subsidiary of the Borrower to
acquire the property described in such mortgage); provided that the principal
amount of the Indebtedness secured by any such mortgage, together with all other
Indebtedness secured by a mortgage on such property, shall not exceed the
purchase price of the property acquired;



  (2)   Any mortgage existing on any property at the time of the acquisition
thereof by the Borrower or a Subsidiary of the Borrower, whether or not assumed
by the Borrower or such Subsidiary, and any mortgage on any property acquired or
constructed by the Borrower or a Subsidiary of the Borrower and created not
later than 12 months after (i) such acquisition or completion of such
construction or (ii) commencement of full operation of such property, whichever
is later; provided that, if assumed or created by the Borrower or a Subsidiary
of the Borrower, the principal amount of the Indebtedness secured by such
mortgage, together with all other Indebtedness secured by a mortgage on such
property, shall not exceed the purchase price of the property, acquired and/or
the cost of the property constructed;



  (3)   Any mortgage created or assumed by the Borrower or a Subsidiary of the
Borrower on any contract for the sale of any product or service or any rights
thereunder or any proceeds therefrom, including accounts and other receivables,
related to the operation or use of any property acquired or constructed by the
Borrower or a Subsidiary of the Borrower and created not later than 12 months
after (i) such acquisition or completion of such construction or (ii)
commencement of full operation of such property, whichever is later;



  (4)   Any mortgage existing on any property of a Subsidiary of the Borrower at
the time it becomes a Subsidiary;



  (5)   Any refunding or extension of maturity, in whole or in part, of any
mortgage created or assumed in accordance with the provisions of subdivision
(1), (2), (3) or (4) above or (10) or (28) below, provided that the principal
amount of the Indebtedness secured by such refunding mortgage or extended
mortgage shall not exceed the principal amount of the Indebtedness secured by
the mortgage to be refunded or extended outstanding at the time of such
refunding or extension and that such refunding mortgage or extended mortgage
shall be limited in Lien to the same property that secured the mortgage so
refunded or extended;



  (6)   Any mortgage created or assumed by the Borrower or a Subsidiary of the
Borrower to secure loans to the Borrower or a Subsidiary of the Borrower
maturing within 12 months of the date of creation thereof and not renewable or
extendible by the terms thereof at the option of the obligor beyond 12 months,
and made in the ordinary course of business;



  (7)   Mechanics’ or materialmen’s Liens or any Lien or charge arising by
reason of pledges or deposits to secure payment of workmen’s compensation or
other insurance, good faith deposits in connection with tenders or leases of
real estate, bids or contracts (other than contracts for the payment of money),
deposits to secure public or statutory obligations, deposits to secure or in
lieu of surety, stay or appeal bonds and deposits as security for the payment of
taxes or assessments or other similar charges;



  (8)   Any mortgage arising by reason of deposits with or the giving of any
form of security to any governmental agency or any body created or approved by
law or governmental regulation for any purpose at any time as required by law or
governmental regulation as a condition to the transaction of any business or the
exercise of any privilege or license, or to enable the Borrower or a Subsidiary
of the Borrower to maintain self-insurance or to participate in any fund for
liability on any insurance risks or in connection with workmen’s compensation,
unemployment insurance, old age pensions or other social security or to share in
the privileges or benefits required for companies participating in such
arrangements;



  (9)   Any mortgage which is payable, both with respect to principal and
interest, solely out of the proceeds of oil, gas, coal or other minerals or
timber to be produced from the property subject thereto and to be sold or
delivered by the Borrower or a Subsidiary of the Borrower, including any
interest of the character commonly referred to as a “production payment”;



  (10)   Any mortgage created or assumed by a Subsidiary of the Borrower on oil,
gas, coal or other mineral or timber property, owned or leased by such
Subsidiary to secure loans to such Subsidiary for the purposes of developing
such properties, including any interest of the character commonly referred to as
a “production payment;” provided that neither the Borrower nor any other
Subsidiary of the Borrower shall assume or guarantee such loans or otherwise be
liable in respect thereto;



  (11)   Mortgages upon rights-of-way;



  (12)   Undetermined mortgages and charges incidental to construction or
maintenance;



  (13)   The right reserved to, or vested in, any municipality or governmental
or other public authority or railroad by the terms of any right, power,
franchise, grant, license, permit or by any provision of law, to terminate or to
require annual or other periodic payments as a condition to the continuance of
such right, power, franchise, grant, license or permit;



  (14)   The Lien of taxes and assessments which are not at the time delinquent;



  (15)   The Lien of specified taxes and assessments which are delinquent but
the validity of which is being contested in good faith at the time by the
Borrower or a Subsidiary of the Borrower;



  (16)   The Lien reserved in leases for rent and for compliance with the terms
of the lease in the case of leasehold estates;



  (17)   Defects and irregularities in the titles to any property (including
rights-of-way and easements) which are not material to the business of the
Borrower and its Subsidiaries considered as a whole;



  (18)   Any mortgages securing Indebtedness neither assumed nor guaranteed by
the Borrower or a Subsidiary of the Borrower nor on which it customarily pays
interest, existing upon real estate or rights in or relating to real estate
(including rights-of-way and easements) acquired by the Borrower or a Subsidiary
of the Borrower, which mortgages do not materially impair the use of such
property for the purposes for which it is held by the Borrower or such
Subsidiary;



  (19)   Easements, exceptions or reservations in any property of the Borrower
or a Subsidiary of the Borrower granted or reserved for the purpose of
pipelines, roads, telecommunication equipment and cable, streets, alleys,
highways, railroad purposes, the removal of oil, gas, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real
property, facilities and equipment, which do not materially impair the use of
such property for the purposes for which it is held by the Borrower or such
Subsidiary;



  (20)   Rights reserved to or vested in any municipality or public authority to
control or regulate any property of the Borrower or a Subsidiary of the
Borrower, or to use such property in any manner which does not materially impair
the use of such property for the purposes for which it is held by the Borrower
or such Subsidiary;



  (21)   Any obligations or duties, affecting the property of the Borrower or a
Subsidiary of the Borrower, to any municipality or public authority with respect
to any franchise, grant, license or permit;



  (22)   The Liens of any judgments in an aggregate amount not in excess of
$1,000,000 or the Lien of any judgment the execution of which has been stayed or
which has been appealed and secured, if necessary, by the filing of an appeal
bond;



  (23)   Zoning laws and ordinances;



  (24)   Any mortgage existing on any office equipment, data processing
equipment (including computer and computer peripheral equipment) or
transportation equipment (including motor vehicles, aircraft and marine
vessels);



  (25)   Any mortgage created or assumed by the Borrower or a Subsidiary of the
Borrower on oil, gas, coal or other mineral or timber property owned by the
Borrower or a Subsidiary of the Borrower;



  (26)   Leases now or hereafter existing and any renewals or extensions
thereof;



  (27)   Any mortgage created by the Borrower or a Subsidiary of the Borrower on
any contract (or any rights thereunder or proceeds therefrom) providing for
advances by the Borrower or such Subsidiary to finance gas exploration and
development, which mortgage is created to secure indebtedness incurred to
finance such advances; and



  (28)   Any mortgage not permitted by clauses (1) through (27) above if at the
time of, and after giving effect to, the creation or assumption of any such
mortgage, the aggregate of all Indebtedness of the Borrower and its Subsidiaries
secured by all such mortgages not so permitted by clauses (1) through (27) above
does not exceed 15% of the Consolidated Net Tangible Assets of the Borrower.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit plan, other than a Multiemployer Plan,
(a) which is maintained for employees of the Borrower, any Subsidiary or any
ERISA Affiliate and which is subject to Section 302 or Title IV of ERISA or
Section 412 of the Code or (b) with respect to which the Borrower, any
Subsidiary or any ERISA Affiliate could be subjected to any liability under
Section 302 or Title IV of ERISA (including Section 4069 of ERISA) or
Section 412 of the Code. Without limitation on the foregoing, the term “Plan”
includes any employee benefit plan for which the Borrower or any of its
Subsidiaries or any ERISA Affiliate may have any liability arising from the
joint and several liability provisions of Section 302 or Title IV of ERISA or
Section 412 of the Code or from the maintenance or participation in any such
plan by the Borrower or any of its Subsidiaries or any ERISA Affiliate, as a
result of the Borrower or any of its Subsidiaries or any ERISA Affiliate being
the successor in interest to any person maintaining or participating in any such
plan or otherwise.

“property” means any right or interest in or to property or assets of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the aggregate amount of all Revolving Credit Commitments at such time and
(b) such amount.

“Reference Banks” means Citibank, Deutsche Bank AG, J.P. Morgan Chase & Co. and
Bank of America, N.A.

“Register” has the meaning specified in Section 9.06(d).

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments.

“Restricted Event” has the meaning specified in Section 8.01.

“Revolving Credit Advance” means an advance by a Lender to the Borrower (i) as
part of a Revolving Credit Borrowing, (ii) in connection with a Letter of Credit
or (iii) in connection with the Conversion of a Eurodollar Rate Advance or a
Base Rate Advance into a Fixed Rate Advance, and refers to a Base Rate Advance,
a Eurodollar Rate Advance or a Fixed Rate Advance (each of which shall be a
“Type” of Revolving Credit Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Commitment” means, with respect to any Lender at any time,
(a) the Dollar amount set forth opposite such Lender’s name on the signature
pages hereto under the caption “Revolving Credit Commitment” or (b) if such
Lender has entered into one or more Assignment and Acceptances, the Dollar
amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 9.06(d) as such Lender’s “Revolving Credit Commitment.”

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.14 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.,
and its successors.

“Subsidiary” means, with respect to any specified Person:

(a) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

(b) any partnership (1) the sole general partner or the sole managing general
partner of which is such Person or a Subsidiary of such Person or (2) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

“Telerate Page” means, as applicable, page 3750 (or any successor pages,
respectively) of the Telerate Service of Moneyline Telerate (or any successor).

“Termination Date” means the earlier of (a) October 1, 2010 and (b) the date the
Agent declares Advances to be accelerated pursuant to Section 6.01.

“Treasury Rate” means the yield to maturity (calculated on a semi-annual
bond-equivalent basis) at the time of the computation of United States Treasury
securities with a constant maturity (as compiled by and published in the most
recent Federal Reserve Statistical Release H.15 (519), which has become publicly
available at least two Business Days prior to the date of the related
acceleration or, if such Statistical Release is no longer published, any
publicly available source of similar market data) most nearly equal to the then
remaining period until the date specified in clause (a) of the definition of
Termination Date (the “Remaining Period”); provided that if the Remaining Period
expressed as a number of years (calculated to the nearest one-twelfth) is not
equal to the constant maturity of the United States Treasury security for which
a weekly average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given, except that if such Remaining Period is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.

“Type” has the meaning specified in the definition of Revolving Credit Advance.

“Underfunding” means, with respect to any Plan, the excess, if any, of the
“accumulated benefit obligations” (within the meaning of Statement of Financial
Accounting Standards 87) under such Plan (determined using the actuarial
assumptions and discount rate used with respect to such Plan in the most recent
financial statements of the Borrower) over the fair market value of the assets
held under the Plan.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit at the request of
the Borrower in an amount equal to the excess of (a) the amount of its Letter of
Credit Commitment over (b) the aggregate Available Amount of all Letters of
Credit issued by such Issuing Bank.

“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances made
by such Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Pro Rata Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time and (B) the aggregate principal
amount of all Revolving Credit Advances made by each Issuing Bank pursuant to
Section 2.03(c) that have not been ratably funded by such Lender and outstanding
at such time.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Withdrawal Liability” has the meaning given such term under Part I of Subtitle
E of Title IV of ERISA.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed, and all financial computations and determinations
pursuant hereto shall be made, in accordance with GAAP consistent with those
applied in the preparation of the financial statements referred to in
Section 4.01(e).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Revolving Credit Advances and Letters of Credit. (a) Revolving
Credit Advances. Without limiting each Lender’s obligation to make a Revolving
Credit Advance pursuant to Section 2.03(c), each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Revolving Credit Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Commitment Termination Date in an aggregate amount not
to exceed at any time such Lender’s Unused Commitment at such time. Each
Revolving Credit Borrowing, other than a Revolving Credit Advance pursuant to
Section 2.03(c), shall be in an aggregate amount not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall consist of Revolving
Credit Advances of the same Type (but limited to a Base Rate Advance or a
Eurodollar Rate Advance) made on the same day by the Lenders ratably according
to their respective Revolving Credit Commitments; provided, however, that if
there is no unused portion of the Revolving Credit Commitment of one or more
Lenders at the time of any requested Revolving Credit Borrowing such Borrowing
shall consist of Revolving Credit Advances made on the same day by the Lender or
Lenders who do then have an Unused Commitment ratably according to the aggregate
Unused Commitments. Within the limits of each Lender’s Revolving Credit
Commitment, the Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.09 and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”)
for the account of the Borrower from time to time on any Business Day during the
period from the Effective Date until the Commitment Termination Date (i) in an
aggregate Available Amount for all Letters of Credit issued by all Issuing Banks
not to exceed at any time the Letter of Credit Facility at such time, (ii) in an
amount for each Issuing Bank not to exceed the amount of such Issuing Bank’s
Letter of Credit Commitment at such time and (iii) in an amount for each such
Letter of Credit not to exceed an amount equal to the Unused Commitments of the
Lenders at such time. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than 10 Business Days prior to the date specified in clause (a) of the
definition of Termination Date. Within the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay pursuant to Section 2.09 any Revolving Credit Advances
resulting from drawings thereunder pursuant to Section 2.03(c) and request the
issuance of additional Letters of Credit under this Section 2.01(b). The terms
“issue”, “issued”, “issuance” and all similar terms, when applied to a Letter of
Credit, shall include any increase, renewal, extension or amendment thereof.

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances or (y) 10:00 A.M. (New York City time) on the Business
Day of the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give to each Lender prompt notice thereof by telecopier or telex. Each
such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier or telex in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Revolving Credit Borrowing, (ii) Type of
Advances comprising such Revolving Credit Borrowing (but limited to a Base Rate
Advance or a Eurodollar Rate Advance), (iii) aggregate amount of such Revolving
Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance. Each Lender shall, before 11:00 A.M. (New York City
time) on the date of such Revolving Credit Borrowing make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion (as determined in accordance with
Section 2.01(a)) of such Revolving Credit Borrowing. After the Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower at the
Agent’s address referred to in Section 9.01.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any proposed Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07 or 2.11 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than six
separate Revolving Credit Borrowings.

(c) Each Notice of Revolving Credit Borrowing of the Borrower shall be
irrevocable and binding on the Borrower. The Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure by the Borrower to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Revolving Credit Advance to be made by such Lender as
part of such Revolving Credit Borrowing when such Revolving Credit Advance, as a
result of such failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection
(a) of this Section 2.02 and the Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Agent, such Lender and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by telex, telecopier or cable. Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telex, telecopier or
cable, confirmed promptly in writing, specifying therein the requested (A) date
of such issuance (which shall be a Business Day), (B) Available Amount of such
Letter of Credit, (C) expiration date of such Letter of Credit (which shall not
be later than 10 Business Days prior to the date specified in clause (a) of the
definition of Termination Date), (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit, and shall be accompanied
by such application and agreement for letter of credit as such Issuing Bank may
reasonably specify to the Borrower for use in connection with such requested
Letter of Credit (a “Letter of Credit Agreement”). If the beneficiary and
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion (it being agreed that a Letter of Credit substantially in
the form set forth in Exhibit E hereto (as modified by an Issuing Bank in its
reasonable discretion to account for any change in any regulatory or legal
restriction applicable to such Issuing Bank or for any internal policy,
procedure or guideline of such Issuing Bank or its affiliates generally
applicable to the issuance of letters of credit) is acceptable in form to all
Initial Issuing Banks), such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 9.01 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the Available Amount of such Letter of Credit. The Borrower hereby
agrees to each such participation. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Agent, for the account of such Issuing Bank, such Lender’s Pro Rata Share of
each drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender further acknowledges and agrees
that its participation in each Letter of Credit will be automatically adjusted
to reflect such Lender’s Pro Rata Share of the Available Amount of such Letter
of Credit at each time such Lender’s Revolving Credit Commitment is assigned in
accordance with Section 9.06 or otherwise amended pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Revolving Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft. Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent, each Lender shall pay to
the Agent such Lender’s Pro Rata Share of such outstanding Revolving Credit
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Issuing Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Revolving Credit Advance to be funded by such Lender.
Each Lender acknowledges and agrees that its obligation to make Revolving Credit
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Pro Rata Share of an outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such
Revolving Credit Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the Federal Funds Rate for its account or the
account of such Issuing Bank, as applicable. If such Lender shall pay to the
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Credit
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Revolving Credit Advance made by
such Issuing Bank shall be reduced by such amount on such Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to each Lender
and the Agent on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit during the
preceding month and drawings during such month under all Letters of Credit and
(B) to the Agent and each Lender on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit. Each
Issuing Bank shall provide the reports described in clauses (A) and (B) above to
the Borrower upon the Borrower’s request.

(e) Failure to Make Revolving Credit Advances. The failure of any Lender to make
the Revolving Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Revolving Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on such date.

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee (the “Facility Fee”)
(nonrefundable under any circumstances), payable semi-annually in arrears, on
the aggregate amount of such Lender’s Revolving Credit Commitment from the
Effective Date until the date specified in clause (a) of the definition of
Termination Date (or, if later, the date of payment in full of all amounts
payable hereunder (other than indemnities)), at a rate per annum equal to
2.025%; provided, however, that such Facility Fee shall cease to accrue upon
payment in full of all amounts payable hereunder following the acceleration
thereof under Section 6.01 due to an Event of Default unless such Event of
Default occurred by reason of any willful action or inaction taken or not taken
by or on behalf of the Borrower or its Subsidiaries with the intention of
avoiding continued payment of the Facility Fee, in which case the present value
of the Facility Fee that would otherwise accrue until the date specified in
clause (a) of the definition of Termination Date, discounted at the Treasury
Rate plus 50 basis points, as determined by the Agent, will become immediately
due and payable to the extent permitted by law upon acceleration of the amounts
payable hereunder. The Facility Fee shall accrue for each period from one
Facility Fee Period End Date (or, in the case of the first such period, the
Effective Date) to the next following Facility Fee Period End Date and shall be
payable one Business Day before such following Facility Fee Period End Date.

(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be separately agreed between the Borrower and the
Agent.

(c) Initial Fee. The Borrower agrees to pay to Citibank for its own account such
initial fee (nonrefundable under any circumstances) as may be separately agreed
between the Borrower and Citibank, payable on or before the Effective Date.

(d) Additional Fees. The Borrower shall pay to Citibank for its own account such
fees as may from time to time be separately agreed between the Borrower and
Citibank.

SECTION 2.05. Repayment of Revolving Credit Advances. (a) The Borrower shall
repay to the Agent for the ratable account of the Lenders, (i) on the
Termination Date, the aggregate principal amount of the Revolving Credit
Advances then outstanding and (ii) the aggregate principal amount of each
Revolving Credit Advance made after the Termination Date as the result of a
drawing under a Letter of Credit on the date of such advance (unless such
drawing is reimbursed under the related Letter of Credit Agreement).

(b) The obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

SECTION 2.06. Interest on Revolving Credit Advances. (a) Scheduled Interest. The
Borrower shall pay interest to the Agent for the ratable account of the Lenders
on the unpaid principal amount of each Revolving Credit Advance owing to each
Lender from the date of such Revolving Credit Advance until such principal
amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the Base Rate in
effect from time to time, payable in arrears monthly on the last day of each
calendar month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the Eurodollar Rate
for such Interest Period for such Revolving Credit Advance, payable in arrears
on the last day of such Interest Period and, if such Interest Period has a
duration of more than one month, on each day that occurs during such Interest
Period every month from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(iii) Fixed Rate Advances. During such periods as such Revolving Credit Advance
is a Fixed Rate Advance, a rate per annum equal at all times to the Fixed Rate
in effect from time to time, payable in arrears semi-annually on each Facility
Fee Period End Date during such periods and on the date such Fixed Rate Advance
shall be paid in full.

SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank that is a
party hereto agrees to furnish to the Agent timely information for the purpose
of determining each Eurodollar Rate if the applicable Telerate Page is
unavailable. If any one or more of the Reference Banks shall not furnish such
timely information to the Agent for the purpose of determining any such interest
rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. The Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as part of such Borrowing during its
Interest Period or (ii) the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

(f) If the Telerate Page is unavailable and fewer than two Reference Banks
furnish timely information to the Agent for determining the Eurodollar Rate for
any Eurodollar Rate Advances,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(g) On the date the Agent declares the obligation of a Lender to make Advances
(other than Revolving Credit Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated pursuant to Section 9.06(a), each Eurodollar Rate Advance and Base
Rate Advance with respect to the assigned portion of this Agreement will
automatically Convert into a Fixed Rate Advance.

SECTION 2.08. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Revolving Credit Advances of the Type of either a Eurodollar Rate Advance or a
Base Rate Advance comprising the same Borrowing into Revolving Credit Advances
of the other such Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b) and no Conversion of any Revolving
Credit Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Revolving Credit Advances to be Converted, and (iii) if such Conversion
is into Eurodollar Rate Advances, the duration of the initial Interest Period
for each such Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower.

SECTION 2.09. Prepayments of Revolving Credit Advances. The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances or Fixed
Rate Advances, to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amount of the Revolving Credit Advances comprising
part of the same Revolving Credit Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount not less than $5,000,000 or an integral multiple
of $1,000,000 in excess thereof, (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.03(c) and (z) no prepayment may
be made by the Borrower during the 25 days prior to and including the date
specified in clause (a) of the definition of Termination Date.

SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Eligible Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Advances or
of agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.10 any such increased costs
resulting from (i) withholding taxes with respect to payments by the Borrower to
or for the account of any Lender or the Agent hereunder or under the Notes or
any other documents to be delivered hereunder and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the law of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such
Eligible Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Eligible Lender additional amounts sufficient to compensate
such Eligible Lender for such increased cost. A certificate as to the amount of
such increased cost, submitted to the Borrower and the Agent by such Eligible
Lender, shall be prima facie evidence of the amount of such additional amounts.
No Eligible Lender shall have any right to recover any additional amounts under
this Section 2.10(a) for any period more than 90 days prior to the date such
Eligible Lender notifies the Borrower of any such amounts.

(b) If any Eligible Lender determines that compliance with any law or regulation
or any guideline or request from any central bank or other Governmental
Authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Eligible Lender or any corporation controlling such Eligible
Lender and that the amount of such capital is increased by or based upon the
existence of such Eligible Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of this type or
the issuance of or participation in the Letters of Credit (or similar contingent
obligations), then, upon demand by such Eligible Lender on the Borrower
accompanied by a certificate (which certificate shall specify in reasonable
detail the nature of such change in capital requirements, the proposed (or
actual) compliance change to be adopted by the applicable Eligible Lender and
the calculation upon which any compensation is claimed hereunder) with a copy of
such demand and certificate to the Agent, the Borrower shall pay to the Agent
within five Business Days of receipt of demand for payment for the account of
such Eligible Lender, from time to time as specified by such Eligible Lender,
additional amounts sufficient to compensate such Eligible Lender or such
corporation in the light of such circumstances, to the extent that such Eligible
Lender reasonably determines such increase in capital to be allocable to the
existence of such Eligible Lender’s commitment to lend hereunder. A certificate
as to such amounts submitted to the Borrower and the Agent by such Eligible
Lender shall be prima facie evidence of such amounts, absent manifest error. No
Eligible Lender shall have any right to recover any additional amounts under
this Section 2.10(b) for any period more than 90 days prior to the date such
Eligible Lender notifies the Borrower of any such amounts.

(c) Before making any demand under this Section 2.10, each Eligible Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different lending office if the
making of such a designation would avoid the need for, or reduce the amount of,
such increased cost and would not, in the reasonable judgment of such Eligible
Lender, be otherwise disadvantageous to such Eligible Lender.

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each such Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Revolving Credit Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under any Notes, without regard to existence of any
counterclaim, set-off, defense or other right that the Borrower may have at any
time against any Issuing Bank, the Agent, any Lender or any other Person,
whether in connection with the transaction contemplated in this Agreement or any
Note or any unrelated transaction, not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Agent at the Agent’s Account in same
day funds. The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest, or fees ratably (other than
amounts payable pursuant to Sections 2.10 or 9.03(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.06(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under any Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of fees (other than the Facility Fee) shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. All computations of the Facility Fee
and interest based on the Fixed Rate shall be made by the Agent on the basis of
a 360 day year with 12 months of 30 days each. Each determination by the Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case (except
in the case of the Facility Fee and interest based on the Fixed Rate) be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

(e) In respect of the Facility Fee, all percentages resulting from any of the
calculations hereunder will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point, with five one-millionths of a
percentage point being rounded upwards (e.g., 9.876545% (or         .09876545)
being rounded to 9.87655% (or .0987655)) and all dollar amounts used in or
resulting from such calculations will be rounded to the nearest cent (with
one-half cent being rounded upwards).

SECTION 2.13. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Sections 2.10 or 9.03(c)) in excess of its Pro Rata Share of
payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s Pro Rata Share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.14. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. The Borrower agrees that upon request of any
Lender to the Borrower (with a copy of such request to the Agent) to the effect
that such Lender receive a Revolving Credit Note to evidence (whether for
purposes of pledge, enforcement or otherwise) the Revolving Credit Advances
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Revolving Credit Note payable to the order of such
Lender in a principal amount up to the Revolving Credit Commitment of such
Lender.

(b) The Register maintained by the Agent pursuant to Section 9.06(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.15. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds) solely for general corporate purposes of the Borrower and its
Subsidiaries and consistent with Section 4.01(g).

SECTION 2.16. Additional Interest on Eurodollar Rate Advances. The Borrower
shall pay to each Eligible Lender, so long as such Eligible Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Advance of such Eligible Lender to the
Borrower, from the date of such Eurodollar Rate Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (a) the Eurodollar Rate for the Interest
Period for such Eurodollar Rate Advance from (b) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Eligible Lender for such Interest Period, payable on
each date on which interest is payable on such Eurodollar Rate Advance. Such
additional interest shall be determined by such Eligible Lender and notified to
the Borrower through the Agent. A certificate as to the amount of such
additional interest submitted to the Borrower and the Agent by such Eligible
Lender shall be conclusive and binding for all purposes, absent manifest error.
No Eligible Lender shall have the right to recover any additional interest
pursuant to this Section 2.16 for any period more than 90 days prior to the date
such Eligible Lender notifies the Borrower that additional interest may be
charged pursuant to this Section 2.16.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:

(a) There shall have occurred no Material Adverse Change since December 31,
2004, except as otherwise publicly disclosed prior to the date hereof.

(b) There shall exist no action, Environmental Action, suit, investigation,
litigation or proceeding affecting the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect other than the matters (the “Disclosed Litigation”)
described in the Borrower’s filings on Forms 10-K, 10-Q and 8-K under the
Exchange Act on or before the date hereof (the “Exchange Act Disclosure”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Borrower or on the Borrower and its Subsidiaries taken
as a whole, of the Disclosed Litigation from that described in the Exchange Act
Disclosure.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Borrower’s
public filings under the Exchange Act were or have become misleading, incorrect
or incomplete in any material respect; without limiting the generality of the
foregoing, the Lenders shall have been given such access to the management,
records, books of account, contracts and properties of the Borrower and its
Subsidiaries as they shall have reasonably requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not reasonably acceptable to
the Lenders), except to the extent that the failure to do so would not have a
Material Adverse Effect, and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby.

(e) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(f) The Borrower shall have paid all accrued and unpaid reasonably incurred fees
and expenses of the Agent and the Lenders (including the accrued and unpaid
reasonably incurred fees and expenses of counsel to the Agent).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received an Officer’s Certificate, in sufficient copies for each
Lender, signed by a duly authorized officer of the Borrower, dated the Effective
Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date except where the failure for such representations
and warranties to be correct would not have a Material Adverse Effect, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:

(i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.14.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals (to the extent such
documents are requested by any Lender), if any, with respect to this Agreement
and such Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) A favorable opinion of James J. Bender, Esq., General Counsel to the
Borrower and Gibson, Dunn & Crutcher LLP, outside counsel for the Borrower,
substantially in the form of Exhibits D-1 and D-2 hereto, respectively, and as
to such other matters as any Lender through the Agent may reasonably request.

(v) Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request.

No information delivered by the Borrower pursuant to this Section 3.01 may be
designated by the Borrower to be Confidential Information.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing and Letter
of Credit Issuance. The obligation of each Lender to make a Revolving Credit
Advance (other than an Advance made by any Issuing Bank or any Lender pursuant
to Section 2.03(c)) on the occasion of each Revolving Credit Borrowing and the
obligation of each Issuing Bank to issue a Letter of Credit shall be subject to
the following conditions precedent:

(a) That the Effective Date shall have occurred.

(b) On the date of such Revolving Credit Borrowing or issuance (and each of the
giving of the applicable Notice of Revolving Credit Borrowing, Notice of
Issuance and the acceptance by the Borrower of the proceeds of such Revolving
Credit Borrowing or Letter of Credit shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or such issuance
such statements are true) no event has occurred and is continuing, or would
result from such Revolving Credit Borrowing or issuance or from the application
of the proceeds therefrom, that constitutes (i) a Default under
Sections 6.01(a), (b), (c), (f) or (g) or (ii) an Event of Default.

SECTION 3.03. Determinations Under Sections 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto in reasonable detail. The Agent shall promptly notify the
Lenders and the Borrower of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the law of the State of Delaware.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not and will not
contravene, or cause or constitute a violation of, any provision of law or
regulation or any provision of the Borrower’s charter or by-laws or result in
the breach of, or constitute a default or require any consent under, or result
in the creation of any lien, charge or encumbrance upon any of the properties,
revenues, or assets of the Borrower pursuant to, any indenture or other material
agreement or instrument to which the Borrower is a party or by which the
Borrower or its property may be bound or affected.

(c) No authorization, consent, approval (including any exchange control
approval), license or other action by, and no notice to or filing or
registration with, any Governmental Authority, administrative agency or
regulatory body or any other third party (including any creditor) is required
for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with their respective terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, moratorium
and similar laws affecting creditors rights generally).

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2004, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended
(together with the notes to the financial statements of the Borrower and its
Consolidated Subsidiaries), accompanied by an opinion of Ernst & Young LLP,
independent public accountants, fairly present in all material respects in
accordance with GAAP the Consolidated financial condition of the Borrower and
its Subsidiaries as at such date and the Consolidated results of the operations
of the Borrower and its Subsidiaries for the periods ended on such date. The
unaudited interim Consolidated financial statements of the Borrower for each of
the quarterly periods ended March 31, 2005 and June 30, 2005, fairly present in
all material respects in accordance with GAAP the Consolidated financial
condition of the Borrower and its Subsidiaries as at the dates thereof and the
results of their operations for the periods covered thereby (subject to normal
year-end audit adjustments). Since December 31, 2004, there has been no Material
Adverse Change, except as otherwise publicly disclosed.

(f) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) could be reasonably
likely to have a Material Adverse Effect (other than the Disclosed Litigation)
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there has been no material adverse change in the status, or
financial effect on the Borrower or on the Borrower and its Subsidiaries taken
as a whole, of the Disclosed Litigation from that described in the Exchange Act
Disclosure.

(g) Neither the Borrower nor its Subsidiaries are engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock. Following application of the proceeds
of each Advance, not more than 25 percent of the value of the assets (either of
the Borrower or of the Borrower and its relevant Subsidiaries on a Consolidated
basis) subject to any of the covenants contained in Article V will be margin
stock (within the meaning of Regulation U).

(h) The Borrower is not, and immediately after the application of the proceeds
of each Borrowing, will not be, (i) an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (ii) a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

(i) Neither this Agreement nor any other document delivered by or on behalf of
the Borrower or any of its Affiliates in connection with this Agreement or
included therein contained or contains any material misstatement of fact or
omitted or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(j) The Borrower and each of its Subsidiaries and ERISA Affiliates have met
their minimum funding requirements under ERISA with respect to their Plans in
all material respects and have not incurred liability to the PBGC in an amount
in excess of $100,000,000, individually or in aggregate, other than for the
payment of premiums, in connection with such Plans.

(k) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan and no condition or event currently exists or currently is expected
to occur that could result in any ERISA Event.

(l) The Schedules B (Actuarial Information) to the most recent annual reports
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Internal Revenue Service (and which will be furnished to any Lender
through the Agent upon the request of such Lender through the Agent to the
Borrower), are complete and accurate in all material respects and fairly present
in all material respects the funding status of such Plans at such date.

(m) No amendment with respect to which security is required under
Section 401(a)(29) of the Code or Section 307 of ERISA has been made or is
reasonably expected to be made to any Plan. The aggregate Underfunding with
respect to all Plans which have any Underfunding does not exceed $100,000,000.

(n) Neither the Borrower nor any of its Subsidiaries or ERISA Affiliates has
incurred or reasonably expects to incur any Withdrawal Liability to any
Multiemployer Plan in an amount in excess of $100,000,000, individually or in
aggregate.

(o) Neither the Borrower nor any of its Subsidiaries or ERISA Affiliates has
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA. No Multiemployer Plan is reasonably expected to be in reorganization
or to be terminated, within the meaning of Title IV of ERISA, in a
reorganization or termination which might reasonably be expected to result in a
liability of the Borrower or any of its Subsidiaries or ERISA Affiliates in an
amount in excess of $100,000,000, individually or in aggregate.

(p) No default under any agreement or instrument evidencing any Indebtedness of
the Borrower or any of its Subsidiaries has occurred and is continuing, and no
such event will occur upon the occurrence of the Effective Date, other than any
such default which could not be reasonably expected to have a Materially Adverse
Effect.

(q) The operations and properties of the Borrower and its Subsidiaries taken as
a whole comply in all material respects with all applicable Environmental Laws,
all necessary Environmental Permits have been applied for or have been obtained
and are in effect for the operations and properties of the Borrower and its
Subsidiaries, and the Borrower and its Subsidiaries are in compliance in all
material respects with all such Environmental Permits other than, in any such
case, where any such failure could not be reasonably expected to have a Material
Adverse Effect. Except as described in the Exchange Act Disclosure, no
circumstances exist that would be reasonably likely to form the basis of an
Environmental Action against the Borrower or any of its Subsidiaries or any of
their properties that could have a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Written Statement to Agent. The Borrower will deliver to the Agent
on or before May 31 in each year (beginning with May 31, 2006) an Officers’
Certificate stating that in the course of the performance by the signers of
their duties as officers of the Borrower they would normally have knowledge of
any default by the Borrower in the performance of any covenants contained in
this Agreement, stating whether or not they have knowledge of any such default
and, if so, specifying each such default of which the signers have knowledge and
the nature thereof. At least one signatory to such Officers’ Certificate shall
be the principal executive officer, principal financial officer, Treasurer or
principal accounting officer of the Borrower. No information delivered by the
Borrower pursuant to this Section 5.01 may be designated by the Borrower to be
Confidential Information.

SECTION 5.02. Commission Reports; Financial Statements. (a) Whether or not
required by the Commission, the Borrower will furnish to the Agent (unless
otherwise publicly available on or through the Commission’s EDGAR system) within
30 days after the time periods specified in the Commission’s rules and
regulations:

(i) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Borrower
were required to file such reports, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations”, and, with respect to
the annual information only, a report on the annual financial statements by the
Borrower’s certified independent accountants; and

(ii) all current reports that would be required to be filed with the Commission
on Form 8-K if the Borrower were required to file such reports.

(b) On request from the Agent, the Borrower shall provide the Agent with a
sufficient number of copies of all reports and other documents and information
that the Agent may be required to deliver to Lenders pursuant to this Agreement,
if any are so required.

(c) To the extent it is required to file them with the Commission, the Borrower
will furnish to the Agent (unless otherwise publicly available on or through the
Commission’s EDGAR system), within 30 days after the time periods specified in
the Commission’s rules and regulations, copies of the annual reports and of the
information, documents, and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Borrower may be required to file with the Commission
pursuant to Section 13 or Section 15(d) of the Exchange Act.

(d) If it is not required to file information, documents, or reports with the
Commission pursuant to either Section 13 or Section 15(d) of the Exchange Act,
then the Borrower will file with the Commission, in accordance with rules and
regulations prescribed from time to time by the Commission, such supplementary
and periodic information, documents and reports which may be required pursuant
to Section 13 of the Exchange Act in respect of a debt security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations and will furnish to the Agent (unless
otherwise publicly available on or through the Commission’s EDGAR system),
within 30 days after the time periods specified in the Commission’s rules and
regulations, copies of all information, documents and reports so filed with the
Commission.

(e) Delivery of such reports, information and documents to the Agent is for
informational purposes only and the Agent’s receipt of such shall not constitute
constructive notice of any information contained therein or determinable from
information contained therein, including the Borrower’s compliance with any of
its covenants or the other provisions hereunder (as to which the Agent is
entitled to rely exclusively on Officers’ Certificates).

(f) No information delivered by the Borrower pursuant to this Section 5.02 may
be designated by the Borrower to be Confidential Information.

SECTION 5.03. Limitation On Liens. The Borrower will not, and will not permit
any of its Subsidiaries to, issue, assume or guarantee any Indebtedness secured
by a Lien (other than Permitted Liens) upon any of their property, now owned or
hereafter acquired, unless this Agreement and all payments due under this
Agreement are secured on an equal and ratable basis with the obligations so
secured until such time as such obligations are no longer secured by a Lien.

SECTION 5.04. Limitation On Mergers, Consolidations And Sales Of Assets. (a) The
Borrower may not, directly or indirectly: (1) consolidate or merge with or into
another Person (whether or not the Borrower is the surviving Person); or
(2) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Borrower and its Subsidiaries taken as a
whole, in one or more related transactions, to another Person unless:

(i) either: (A) the Borrower is the surviving Person; or (B) the Person formed
by or surviving any such consolidation or merger (if other than the Borrower) or
to which such sale, assignment, transfer, conveyance or other disposition has
been made is a Person organized or existing under the laws of the United States,
any state of the United States or the District of Columbia;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made expressly assumes in form
reasonably satisfactory to the Agent all the obligations of the Borrower under
this Agreement, the Notes, the L/C Related Documents and any other related
agreements specified by the Agent in its reasonable discretion and delivers to
the Agent an Opinion of Counsel to the effect that each of those agreements has
been duly authorized, executed and delivered by such Person and constitutes a
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms (subject to customary exceptions); and

(iii) immediately after such transaction no Default or Event of Default exists.

(b) Notwithstanding the foregoing, the Borrower may not, directly or indirectly,
lease all or substantially all of its properties or assets, in one or more
related transactions, to any other Person.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) failure by the Borrower to pay any principal of any Advance when the same
becomes due and payable; or

(b) failure by the Borrower to pay: (i) any Facility Fees; (ii) any interest on
any Advance; (iii) any amount payable in respect of any Letter of Credit
Agreement; or (iv) any other payment of fees or other amounts payable under this
Agreement or any Note, in each case within thirty days after the same becomes
due and payable; or

(c) failure by the Borrower to comply with the provisions of Section 5.04
hereof; or

(d) failure by the Borrower for 60 days after notice, from the Agent or the
Notice Lenders (with a copy to the Agent), to perform or observe any term,
covenant or agreement contained in this Agreement on its part to be performed or
observed; or

(e) failure by the Borrower to pay final judgments aggregating in excess of
$100,000,000, which judgments are not paid, discharged or stayed for a period of
60 days; or

(f) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Borrower in an involuntary case or proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization or
other similar law or (B) a decree or order adjudging the Borrower a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Borrower under
any applicable Federal or State law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Borrower or of any substantial part of the property of the Borrower, or ordering
the winding up or liquidation of the affairs of the Borrower, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days; or

(g) the commencement by the Borrower of a voluntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of the Borrower in an involuntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or State law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Borrower or of any substantial part of
the property of the Borrower, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of corporate action by the
Borrower in furtherance of any such action;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Notice Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Revolving Credit Advances
by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Notice Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, that any time after a declaration of
acceleration described in clause (ii) has occurred and before a judgment for
payment of the money due has been obtained by any Lender, the Required Lenders,
by written notice to the Borrower and the Agent, may rescind and annul such
declaration and its consequences (but not the termination of the obligations
described in clause (i)) if the rescission would not conflict with any judgment
or decree of a court of competent jurisdiction, all existing Events of Default,
other than the nonpayment of the principal of any Advance and interest on any
Advances that have become due solely by the declaration of acceleration, have
been cured or waived, and no such rescission shall affect any subsequent Default
or impair any right consequent thereon; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the United States Bankruptcy Code of 1978, as amended, (A) the obligation
of each Lender to make Advances (other than Revolving Credit Advances by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to issue Letters of Credit shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

SECTION 6.02. Notice of Default or Event of Default. The Agent shall not be
deemed to have knowledge of a Default or Event of Default unless a notice of
such Default or Event of Default is received by the Agent pursuant to
Section 9.01. The Borrower shall provide the Agent and the Lenders with notice
in reasonable detail of a Default or Event of Default promptly after becoming
aware of the occurrence thereof.

SECTION 6.03. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, make such arrangements in respect of the outstanding Letters of Credit as
shall be acceptable to the Required Lenders.

SECTION 6.04. Waiver Of Existing Defaults. Subject to Section 8.01 of this
Agreement, the Required Lenders by notice to the Agent may waive an existing
Default or Event of Default and its consequences, except (1) a continuing
Default or Event of Default with respect to Sections 6.01(a) and (b) of this
Agreement or (2) a continuing default in respect of a provision that under
Section 8.01 of this Agreement cannot be amended without the consent of each
Lender affected. Upon any such waiver, such Default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been cured for
every purpose of this Agreement; but no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender (in its capacities as a
Lender and an Issuing Bank (as applicable)) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement, other than any notice the Borrower is obligated to provide directly
to such Lender.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the indebtedness resulting therefrom until the
Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.06; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or to inspect the property (including the books and records) of the
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; and (vi) shall incur no liability under
or in respect of this Agreement by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopier, telegram or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 7.03. Citibank and Affiliates. With respect to its Commitment, the
Advances made by it and any Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on publicly available information relating to the Borrower, the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

SECTION 7.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by the Borrower), from and against such
Lender’s Pro Rata Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Pro Rata Share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Borrower) from and against such Lender’s Pro Rata
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Pro Rata Share of any costs and expenses (including, without limitation, fees
and expenses of counsel) payable by the Borrower under Section 9.03, to the
extent that such Issuing Bank is not promptly reimbursed for such costs and
expenses by the Borrower.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank, as the
case may be, promptly upon demand for its Pro Rata Share of any amount required
to be paid by the Lenders to the Agent or such Issuing Bank, as the case may be,
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent or such Issuing Bank, as the case may be, for
its Pro Rata Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any such Issuing Bank, as
the case may be, for such other Lender’s Pro Rata Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes. The Agent and each Issuing Bank agrees to return
to the Lenders their respective Pro Rata Shares of any amounts paid under this
Section 7.05 that are subsequently reimbursed by the Borrower.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof having a combined capital
and surplus of at least $500,000,000 and a long-term credit rating of at least
“A3” from Moody’s and “A-” from S&P. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

ARTICLE VIII

AMENDMENTS

SECTION 8.01. Amendments, Etc. With Consent of Lenders. Except as provided in
Section 8.02, no amendment or waiver of any provision of this Agreement or the
Revolving Credit Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Sections 3.01 and 3.02, (b) subject the Lenders to any
additional obligations, (c) increase the Commitments of the Lenders, (d) reduce
the principal of, or interest on, the Revolving Credit Advances or any fees or
other amounts payable hereunder, (e) postpone any date fixed for any payment of
principal of, or interest on, the Revolving Credit Advances or any fees or other
amounts payable hereunder, (f) change the percentage of the Revolving Credit
Commitments, the aggregate Available Amount of outstanding Letters of Credit or
of the aggregate unpaid principal amount of the Revolving Credit Advances, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder or (g) amend this Section 8.01 (each of clauses (a)
through (g), a “Restricted Event”); and provided further that (x) no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Agent under this Agreement or any Note and (y) no amendment, waiver or
consent shall, unless in writing and signed by the Issuing Banks in addition to
the Lenders required above to take such action, affect the rights or obligations
of the Issuing Banks in their capacities as such under this Agreement.

SECTION 8.02. Amendments Without Consent of Lenders. (a) The Agent and the
Borrower, when authorized by a resolution of its Board of Directors (which
resolution may provide general terms or parameters for such action and may
provide that the specific terms of such action may be determined in accordance
with or pursuant to an Officers’ Certificate), may from time to time and at any
time amend this Agreement for one or more of the following purposes:

(i) to convey, transfer, assign, mortgage or pledge to the Lenders as security
for the obligations hereunder any property;

(ii) to evidence the succession of another corporation to the Borrower, or
successive successions, and the assumption by the successor corporation of the
covenants, agreements and obligations of the Borrower pursuant to Section 5.04;

(iii) to add to the covenants of the Borrower such further covenants,
restrictions, conditions or provisions as the Borrower and the Agent shall
consider to be for the protection of the Lenders, and to make the occurrence, or
the occurrence and continuance, of a default in any such additional covenants,
restrictions, conditions or provisions an Event of Default permitting the
enforcement of all or any of the several remedies provided in this Agreement as
herein set forth; provided, that in respect of any such additional covenant,
restriction, condition or provision such amendment may provide for a particular
period of grace after default (which period may be shorter or longer than that
allowed in the case of other defaults) or may provide for an immediate
enforcement upon such an Event of Default or may limit the remedies available to
the Agent or the Lender upon such an Event of Default or may limit the right of
the Required Lenders to waive such an Event of Default; and

(iv) (x) to cure any ambiguity or to correct or supplement any provision
contained herein or in any amendment which may be defective or inconsistent with
any other provision contained herein or in any amendment, or (y) to make any
other provisions as the Borrower may deem necessary or desirable, provided that
in either case no such action shall adversely affect the interests of the
Lenders.

(b) The Agent is hereby authorized to join with the Borrower in the execution of
any such amendment, to make any further appropriate agreements and stipulations
which may be therein contained and to accept the conveyance, transfer,
assignment, mortgage or pledge of any property thereunder, but the Agent shall
not be obligated to enter into any such amendment which affects the Agent’s own
rights, duties or immunities under this Agreement or otherwise.

(c) Any amendment authorized by the provisions of this Section may be executed
without the consent of any Lenders.

(d) Promptly after the execution by the Borrower and the Agent of any amendment
pursuant to the provisions of Section 8.02, the Borrower and the Agent shall
give notice thereof to the Lenders. Any failure of the Borrower or the Agent to
give such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amendment.

SECTION 8.03. Documents to Be Given to Agent. The Agent, subject to the
provisions of Article VII, may receive an Officers’ Certificate and an Opinion
of Counsel as conclusive evidence that any amendment or waiver executed pursuant
to this Article VIII complies with the applicable provisions of this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier, telegraphic or telex
communication) and mailed (return receipt requested), telecopied, telegraphed,
telexed or delivered, if to the Borrower, its address at The Williams Companies,
Inc., One Williams Center, Suite 5000, Tulsa, Oklahoma 74172, Attention: Patti
Kastl, Facsimile No.: (918) 573-2065; if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender or as otherwise notified to the
Borrower; and if to the Agent, at its address at Two Penns Way, Suite 110, New
Castle, Delaware 19720, Attention: Global Loans Manager; or, as to the Borrower
or the Agent, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address as shall be designated by such party in a written notice to the Borrower
and the Agent. All such notices and communications shall, when mailed,
telecopied, telegraphed or telexed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by telex answerback,
respectively, except that notices and communications to the Agent pursuant to
Article II, III, VI or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

SECTION 9.02. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. (a) No right or remedy herein conferred upon or reserved to the Agent
or to the Lenders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

(b) No delay or omission of the Agent or of any Lender to exercise any right or
power accruing upon any Event of Default occurring and continuing as aforesaid
shall impair any such right or power or shall be construed to be a waiver of any
such Event of Default or an acquiescence therein; and every power and remedy
given by this Agreement or by law to the Agent or to the Lenders may be
exercised from time to time, and as often as shall be deemed expedient, by the
Agent or by the Lenders.

SECTION 9.03. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of outside counsel for the Agent with respect thereto and with
respect to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all reasonable costs and
expenses of the Agent and the Eligible Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of outside counsel
for the Agent and each Eligible Lender in connection with the enforcement of
rights under this Section 9.03(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent, each Eligible
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, except to
the extent such claim, damage, loss, liability or expense has resulted from such
Indemnified Party’s (or any of its Affiliates) gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.03(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its Subsidiaries, its directors, shareholders or creditors or
an Indemnified Party or any other Person, whether or not any Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Sections 2.07, 2.09 or 2.11, acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10 and 9.03 shall survive the payment in full of principal, interest
and all other amounts payable hereunder and under the Notes and the termination
in whole of any Commitment hereunder.

SECTION 9.04. Waiver of Set-off. Each Lender waives any right of setoff,
counterclaim, deduction, diminution or abatement based upon any claim it may
have against the Borrower under this Agreement.

SECTION 9.05. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 9.06. Assignments and Participations. (a) Each Lender may at any time
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Revolving Credit Commitment, its Unissued Letter of Credit Commitment, the
Revolving Credit Advances owing to it, its participations in Letters of Credit
and the Revolving Credit Note or Notes held by it); provided, however, that
(i) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or a participant or sub-participant or owner of a
beneficial interest thereof (and further assignments by such Persons or
subsequent assignees) or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Revolving Credit Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof unless the Borrower and the Agent otherwise agree,
(ii) each such assignment shall be to an Eligible Assignee, (iii) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance, together with any
Revolving Credit Note subject to such assignment and a processing and
recordation fee of an amount specified by the Agent, such amount not to exceed
$3,500; provided, however, that the Agent may accept an Assignment and
Acceptance executed by only the assignor where the assignee is an owner of a
beneficial interest described in clause (iii) of the definition of Eligible
Assignee, (iv) any Lender may, without the approval of the Borrower and the
Agent, assign all or a portion of its rights to any of its Affiliates and (v) an
Issuing Bank may assign all or a portion of its obligations only to (x) an
Affiliate with a long-term credit rating no lower than that of the assignor from
each of Moody’s and S&P and with market acceptance by beneficiaries of letters
of credit similar to that of the assignor in the reasonable judgment of the
assignor and the Borrower, (y) an assignee or successor pursuant to operation of
law or (z) an assignee or successor pursuant to a merger, consolidation or
amalgamation with or into, or transfer of all or substantially all of the
assignor’s assets to, another entity. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.10 and 9.03 to the extent any claim thereunder relates to an event
arising prior such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto). If a Lender assigns
all of its rights and obligations under all or a portion of this Agreement to
one or more Persons to whom such Lender has previously sold a participation
pursuant to Section 9.06(e) (so long as the Borrower has consented to the
identity of the participant and the terms of such participation at the time of
such sale, such consent not to be unreasonably withheld or delayed, and such
participation has not been amended, modified or supplemented without the consent
of Borrower, such consent not to be unreasonably withheld or delayed), on the
date of such assignment the Agent shall declare the obligation of each Lender to
make Advances (other than Revolving Credit Advances by an Issuing Bank or a
Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters of
Credit to be terminated with respect to the assigned portion.

(b) By executing and delivering an Assignment and Acceptance or accepting an
assignment, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other instrument or document furnished pursuant hereto or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or the performance or observance by
the Borrower of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received or has had the opportunity to request a copy of such
documents and information as it has deemed appropriate to make its decision to
enter into such Assignment and Acceptance or accept such assignment; (iv) such
assignee will, independently and without reliance upon the Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under this Agreement; (v) such assignee confirms that it is
an Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or as an Issuing Bank, as the case
may be.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and, if applicable, an assignee representing that it is an Eligible
Assignee, together with any Revolving Credit Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

(d) The Agent shall maintain at its address referred to in Section 9.01 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
in addition to the items set forth in Section 2.14(b) (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Each Lender may sell participations to one or more banks or other Persons
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Revolving Credit Commitment, its Unissued Letter of
Credit Commitment, the Revolving Credit Advances owing to it, its participations
in Letters of Credit and any Revolving Credit Note or Notes held by it);
provided, however, that except as otherwise agreed by the parties hereto,
(i) such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Credit Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Borrower therefrom, except, if the Borrower has consented to the granting of
such right to such participant, such consent not to be unreasonably withheld or
delayed, to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation. If a Lender shall notify the Borrower of the existence of
such a participant or sub-participant, the Borrower shall provide such
participant and sub-participant, as applicable, with the same reports, notices,
certificates, opinions and other information in sufficient numbers as requested
by the recipient as the Borrower is required to provide to the Agent or such
Lender under this Agreement (other than pursuant to Article II).

(f) Any Lender, participant or sub-participant may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.06, disclose to the assignee or participant or proposed assignee
or participant (or holders of beneficial interest therein), any information
relating to the Borrower furnished to such Lender, participant or
sub-participant by or on behalf of the Borrower; provided that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
(or holders of beneficial interest therein) shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender, participant or sub-participant.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time assign or create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

SECTION 9.07. Confidentiality. Each of the Lenders and the Agent agrees that it
will use reasonable efforts (e.g., procedures substantially comparable to those
applied by such Lender or Agent in respect of non-public information as to the
business of such Lender or Agent) to not disclose Confidential Information to
any other Person without the consent of the Borrower, other than (a) by the
Agent to any Lender, (b) by any Lender to any other Lender or the Agent, (c) to
the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents and advisors and, as contemplated by Section 9.06(f), to
actual or prospective assignees and participants (or holders of beneficial
interest therein), and then only on a confidential basis, (d) as required by any
law, rule or regulation or judicial process, (e) as requested or required by any
state, federal or foreign authority, examiner or auditor regulating banks or
banking, (f) to counsel for any Lender or the Agent and their respective
independent public accountants, (g) to the extent such information relates to an
Event of Default, (h) in connection with any litigation to which the Agent or
any Lender is a party and (i) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder; provided that a determination by a Lender or
Agent as to the application of the circumstances described in the foregoing
clauses (a)-(i) is conclusive if made in good faith; and each of the Lenders and
the Agent agrees that it will follow procedures which are intended to put any
transferee of such Confidential Information on notice that such information is
confidential.

SECTION 9.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.10. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby agrees that service of process in any
such action or proceeding brought in any such New York State court or in such
federal court may be made upon CT Corporation System at its offices at 1633
Broadway, New York, New York 10019 (the “Process Agent”) and the Borrower hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to serve
legal process in any other manner permitted by law or to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.11. Final Agreement. This Agreement and each Letter of Credit
Agreement constitute the entire agreement between the parties with respect to
the matters addressed herein and supersede all prior or simultaneous agreements,
written or oral, with respect thereto.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under the Notes in any
currency (the “Original Currency”) into another currency (the “Other Currency”),
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the Original Currency with the Other
Currency at 9:00 A.M. (New York City time) on the first Business Day preceding
that on which final judgment is given.

(b) The obligation of the Borrower in respect of any sum due in the Original
Currency from it to any Lender or the Agent hereunder or under the Revolving
Credit Note or Revolving Credit Notes held by such Lender shall, notwithstanding
any judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or Agent (as the case may be) of
any sum adjudged to be so due in such Other Currency, such Lender or Agent (as
the case may be) may in accordance with normal banking procedures purchase
Dollars with such Other Currency; if the amount of Dollars so purchased is less
than the sum originally due to such Lender or Agent (as the case may be) in the
Original Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or Agent (as the
case may be) against such loss, and if the amount of Dollars so purchased
exceeds the sum originally due to any Lender or the Agent (as the case may be)
in the Original Currency, such Lender or Agent (as the case may be) agrees to
remit to the Borrower such excess.

SECTION 9.13. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. None of the Agents, the
Lenders nor any Issuing Bank, nor any of their respective Affiliates, nor the
respective directors, officers, employees, agents and advisors of such Person or
such Affiliate shall be liable or responsible for: (a) the use that may be made
of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrower shall have a claim against such
Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by (i) such Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms of the Letter of Credit or
(ii) such Issuing Bank’s willful failure to make lawful payment under a Letter
of Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.14. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

SECTION 9.15. Officers’ Certificates and Opinions of Counsel; Statements to Be
Contained Therein. (a) Each certificate or opinion provided for in this
Agreement and delivered to the Agent with respect to compliance with a condition
or covenant provided for in this Agreement shall include (i) a statement that
the person making such certificate or opinion has read such covenant or
condition, (ii) a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate or opinion are based, which examination or investigation may be
carried out by his or her designee, (iii) a statement that, in the opinion of
such person, he or she has made such examination or investigation as is
necessary to enable him or her to express an opinion as to whether or not such
covenant or condition has been complied with and (iv) a statement as to whether
or not, in the opinion of such person, such condition or covenant has been
complied with.

(b) Any certificate, statement or opinion of an officer of the Borrower may be
based, insofar as it relates to legal matters, upon a certificate or opinion of
or representations by counsel, unless such officer knows that the certificate or
opinion or representations with respect to the matters upon which his
certificate, statement or opinion may be based as aforesaid are erroneous, or in
the exercise of reasonable care should know that the same are erroneous. Any
certificate, statement or opinion of counsel may be based, insofar as it relates
to factual matters or information with respect to which is in the possession of
the Borrower, upon the certificate, statement or opinion of or representations
by an officer or officers of the Borrower, unless such counsel knows that the
certificate, statement or opinion or representations with respect to the matters
upon which his or her certificate, statement or opinion may be based as
aforesaid are erroneous, or in the exercise of reasonable care should know that
the same are erroneous.

(c) Any certificate, statement or opinion of an officer of the Borrower or of
counsel may be based, insofar as it relates to accounting matters, upon a
certificate or opinion of or representations by an accountant or firm of
accountants in the employ (or former employ) of the Borrower or any of its
Subsidiaries, unless such officer or counsel, as the case may be, knows that the
certificate or opinion or representations with respect to the accounting matters
upon which his or her certificate, statement or opinion may be based as
aforesaid are erroneous, or in the exercise of reasonable care should know that
the same are erroneous.

(d) Any certificate or opinion of any independent firm of public accountants
filed with and directed to the Agent shall contain a statement that such firm is
independent.

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

THE WILLIAMS COMPANIES, INC.

By /s/ Rodney J. Sailor
Name: Rodney J. Sailor
Title: Treasurer


[Additional signatures on succeeding page]

4

CITIBANK, N.A.,

as Agent

By /s/ Todd J. Mogil
Title: Attorney-in-Fact


Initial Issuing Banks

          Letter of Credit Commitment
   
 
         
   
 
       
$500,000,000
  CITICORP USA, INC.
By /s/ Todd J. Mogil  


 
             

 
       
$500,000,000
  Total of the Letter of Credit Commitments   Title: Vice President



Initial Lenders

      Revolving Credit Commitment

 
     

 
   
$500,000,000
  CITICORP USA, INC.
By /s/ Todd J. Mogil
 
   
 
  Title: Vice President
 
   
$500,000,000
  Total of the Revolving Credit Commitments

5

SCHEDULE I
THE WILLIAMS COMPANIES, INC.
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                  Name of Initial Lender   Domestic Lending Office   Eurodollar
Lending Office
Citicorp USA, Inc.
  Two Penns Way   Two Penns Way

 
  Suite 110
  Suite 110

 
  New Castle, DE 19720
  New Castle, DE 19720

 
  Attn: Global Loans Manager
  Attn: Global Loans Manager

 
  Phone: 302-894-6035
  Phone: 302-894-6035

 
  Fax: 212-994-0847
  Fax: 212-994-0847


6

EXHIBIT A — FORM OF

REVOLVING CREDIT NOTE

U.S.$     Dated:      , 200_

FOR VALUE RECEIVED, the undersigned, The Williams Companies, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of      (the
“Lender”) for the account of its Applicable Lending Office on the Termination
Date (each as defined in the Credit Agreement referred to below) the principal
sum of U.S.$[amount of the Lender’s Commitment in figures] or, if less, the
aggregate principal amount of the Revolving Credit Advances made by the Lender
to the Borrower pursuant to the $500,000,000 Five Year Credit Agreement dated as
of September 20, 2005 among the Borrower, the Lender and certain other lenders
parties thereto, the Issuing Banks parties thereto and Citibank, N.A. as Agent
for the Lender and such other lenders and the Issuing Banks (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A. as Agent, at Two Penns Way, Suite 110, New Castle,
Delaware 19720, in same day funds. Each Revolving Credit Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with the
law of the State of New York.



      THE WILLIAMS COMPANIES, INC.



      By      

Title:

7

ADVANCES AND PAYMENTS OF PRINCIPAL

                                                  Amount of                    
    Principal Paid   Unpaid Principal   Notation Date   Amount of Advance   or
Prepaid   Balance   Made By

8

EXHIBIT B — FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

Citibank, N.A., as Agent
for the Lenders and Issuing Banks parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, The Williams Companies, Inc., refers to the $500,000,000 Five
Year Credit Agreement, dated as of September 20, 2005 (as amended or modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders and Issuing
Banks parties thereto, and Citibank, N.A., as Agent for said Lenders and Issuing
Banks, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Revolving Credit
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Revolving Credit Borrowing (the “Proposed
Revolving Credit Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

(i) The Business Day of the Proposed Revolving Credit Borrowing is      , 200_.

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is $     .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is      month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A) the Effective Date has occurred.

9

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default under Section 6.01(a), (b), (c), (f) or (g) of the
Credit Agreement or an Event of Default.

Very truly yours,

THE WILLIAMS COMPANIES, INC.

By      

Title:

10

EXHIBIT C — FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the $500,000,000 Five Year Credit Agreement dated as of
September 20, 2005 (as amended or modified from time to time, the “Credit
Agreement”) among The Williams Companies, Inc., a Delaware corporation (the
“Borrower”), the Lenders and Issuing Banks (each as defined in the Credit
Agreement) and Citibank, N.A., as agent for the Lenders and Issuing Banks (the
“Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement together with
participations in Letters of Credit held by the Assignor on the date hereof.
After giving effect to such sale and assignment, the Assignee’s Revolving Credit
Commitment and the amount of the Revolving Credit Advances owing to the Assignee
will be as set forth on Schedule 1 hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other instrument or document furnished pursuant thereto
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; (iv) attaches
the Revolving Credit Note[, if any,] held by the Assignor [and requests that the
Agent exchange such Revolving Credit Note for a new Revolving Credit Note
payable to the order of [the Assignee in an amount equal to the Revolving Credit
Commitment assumed by the Assignee pursuant hereto or new Revolving Credit Notes
payable to the order of the Assignee in an amount equal to the Revolving Credit
Commitment assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Revolving Credit Commitment retained by the Assignor under
the Credit Agreement, respectively, as specified on Schedule 1 hereto]; and
(v) if required pursuant to clause (iv) of the definition of Eligible Assignee,
represents and warrants that it has obtained consent of the Borrower.

3. The Assignee (i) confirms that it has received a copy of such documents and
information as it has deemed appropriate to make its decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Assignment Date”) shall be the
date of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

5. Upon such acceptance and recording by the Agent, as of the Assignment Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Agent, from and after the
Assignment Date, the Agent shall make all payments under the Credit Agreement
and the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and Facility
Fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes for periods prior to the Assignment Date directly between
themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

11

Schedule 1

to

Assignment and Acceptance

                 
Percentage interest assigned:
            — %
Assignee’s Revolving Credit Commitment:
          $ —   Aggregate outstanding principal amount of Revolving Credit
Advances assigned:
  $ ______   Principal amount of Revolving Credit Note payable to Assignee:
  $ ______   Principal amount of Revolving Credit Note payable to Assignor:
  $ ______  
Assignment Date*:
    _______________, 200_          

[NAME OF ASSIGNOR], as Assignor

By      

Title:

Dated:      , 200_

[NAME OF ASSIGNEE], as Assignee

By      

Title:

Dated:      , 200_

Domestic Lending Office:

[Address]

Eurodollar Lending Office:

[Address]

*This date should be no earlier than five Business Days (or such lesser number
agreed by the Agent) after the delivery of this Assignment and Acceptance to the
Agent.

12

     
Accepted [and Approved]** this
     day of      , 200_
CITIBANK, N.A., as Agent
By[
 


]
 
 

Title:
 

[Approved this      day
of      , 200_
THE WILLIAMS COMPANIES, INC.
By
 


]*
 
 


Title:

13

EXHIBIT D-1 — FORM OF

OPINION OF OUTSIDE COUNSEL

FOR THE BORROWER

September 20, 2005

     
Direct Dial
(212) 351-4000
  Client No.
C 97394-00034

Citibank, N.A.
390 Greenwich Street, 4th Floor
New York, New York 10013

Citicorp USA, Inc.
390 Greenwich Street, 4th Floor
New York, New York 10013



      Re: The Williams Companies, Inc. – U.S. $500,000,000 Five-Year Credit
Agreement

dated as of September 20, 2005

Ladies and Gentlemen:

We have acted as counsel to The Williams Companies, Inc., a Delaware corporation
(the “Company”), in connection with the preparation of:

(i) the U.S. $500,000,000 Five-Year Credit Agreement dated as of September 20,
2005 (the “Credit Agreement”) by and among the Company, certain lenders and
issuing banks (collectively, the “Lenders”), and Citibank, N.A. (“Citibank”), as
Agent (the “Agent” or, together with the Lenders, the “Lender Parties”);

(ii) the Continuing Agreement for Standby Letters of Credit (relating to the
Credit Agreement) (the “CUSA Reimbursement Agreement”), dated as of
September 20, 2005, between the Company and Citicorp USA, Inc. (“Citicorp);

(iii) the Continuing Agreement for Standby Letters of Credit (relating to the
Credit Agreement) (the “Citibank Reimbursement Agreement”), dated as of
September 20, 2005, between the Company and Citibank;

(iv) the letter agreement in connection with the Credit Agreement, dated as of
September 20, 2005 (the “Citi Credits and CUSA Credits Letter Agreement”), from
each of Citicorp and Citibank to the Company in respect of, inter alia, the
issuance of Citi Credits and CUSA Credits (as, respectively, defined therein);

(v) the letter agreement, dated as of September 20, 2005 (the “PA and SPA Letter
Agreement”), from the Company to Citibank, Citicorp and The Williams Companies,
Inc. Credit Linked Certificate Trust V (the “Trust”) in respect of, inter alia,
that certain Loan Participation Agreement and Sub-Participation Agreement (as,
respectively, defined therein); and

(vi) the Revolving Credit Note in connection with the Credit Agreement, dated
September 20, 2005 (the “Note”), made by the Company to the order of Citicorp,
as the Initial Lender under the Credit Agreement.

Each capitalized term used and not defined herein has the meaning assigned to
that term in the Credit Agreement. The Credit Agreement, the CUSA Reimbursement
Agreement, the Citibank Reimbursement Agreement, the Citi Credits and CUSA
Credits Letter Agreement, the PA and SPA Letter Agreement and the Note are
collectively referred to herein as the “Financing Documents.”

We have assumed without independent investigation that:



  a)   The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and (except in the case of documents signed on behalf of the Company)
were duly authorized, the documents submitted to us as originals are authentic
and the documents submitted to us as certified or reproduction copies conform to
the originals;



  b)   The Company is a validly existing corporation in good standing under the
laws of its state of incorporation and is duly qualified as a foreign
corporation under the laws of the State of New York;



  c)   Each party to the Financing Documents has all requisite power and
authority to execute, deliver and perform its obligations under each of the
Financing Documents to which it is a party, the execution and delivery of such
Financing Documents by such party and performance of its obligations thereunder
have been duly authorized by all necessary corporate or other action and (except
as expressly covered by our opinion in paragraph 2 below) do not violate any
law, regulation, order, judgment or decree applicable to such party, and such
Financing Documents have been duly executed and delivered by each such party and
are legal, valid and binding obligations of such party (other than the Company),
enforceable against it in accordance with their respective terms;



  d)   The execution, delivery and performance of the Financing Documents by the
Company do not and will not violate any law, regulation, order, judgment or
decree applicable to the Company, except as expressly covered by our opinion in
paragraph 2 below;



  e)   There are no agreements or understandings between or among any of the
parties to the Financing Documents or third parties that would expand, modify or
otherwise affect the terms of the Financing Documents or the respective rights
or obligations of the parties thereunder; and



  f)   The execution, delivery and performance by the Company of the Financing
Documents do not and will not violate (i) the charter or bylaws of the Company,
or (ii) any lease, indenture, instrument or other agreement to which the Company
or its property is subject (other than the Scheduled Agreements (as defined
below) as to which we express solely our opinion in paragraph 3 below).

In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, certificates, instruments and other
documents as we have considered necessary or appropriate for purposes of this
opinion. As to certain factual matters, we have relied to the extent we deemed
appropriate and without independent investigation upon the representations and
warranties of the Company in the Financing Documents, a certificate of an
officer of the Company a copy of which is attached hereto (the “Officer’s
Certificate”) or certificates obtained from public officials.

Based on the foregoing and in reliance thereon, and subject to the assumptions,
exceptions, qualifications and limitations set forth herein, we are of the
opinion that:

1. Each Financing Document constitutes a legal, valid and binding obligation of
the Company, enforceable against it in accordance with its terms.

2. The execution, delivery and performance by the Company of the Financing
Documents do not and will not violate, or require any filing with or approval of
any governmental authority or regulatory body of the State of New York or the
United States of America under, any law or regulation of the State of New York
or the United States of America applicable to the Company that, in our
experience, is generally applicable to transactions in the nature of those
contemplated by the Financing Documents, or the Delaware General Corporation
Law.

3. The execution, delivery and performance by the Company of the Financing
Documents do not and will not, based solely upon our review of the Financing
Documents, the documents listed on Schedule A hereto (each a “Scheduled
Contract”) and the Officer’s Certificate (i) result in a breach of or default
under any Scheduled Contract or (ii) result in or require the creation or
imposition of any lien or encumbrance upon any assets of the Company under any
Scheduled Contract, other than Permitted Liens.

4. The Company is not required to register as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

5. The execution and delivery by the Company of the Financing Documents and the
performance of its obligations thereunder do not result in a breach or violation
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.

6. The Company is not, and is not a subsidiary of, a “holding company” as
defined in the Public Utility Holding Company Act of 1935, as amended (“PUHCA”)
and therefore is not subject to regulation thereunder.

The foregoing opinions are subject to the following exceptions, qualifications
and limitations:

A. We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York, the United States of America and,
for purposes of paragraph 2 above, the Delaware General Corporation Law. We are
not engaged in practice in the State of Delaware; however, we are generally
familiar with the Delaware General Corporation Law as presently in effect and
have made such inquiries as we consider necessary to render the opinions
contained in paragraph 2. This opinion is limited to the effect of the present
state of the laws of the State of New York, the United States of America and, to
the limited extent set forth above, the laws of the State of Delaware and the
facts as they presently exist. We assume no obligation to revise or supplement
this opinion in the event of future changes in such laws or the interpretations
thereof or such facts. Except as expressly stated in paragraph 6, we express no
opinion regarding PUHCA, or any other federal or state laws or regulations
applicable to entities operating in the energy industry, including regulations
of the Federal Energy Regulatory Commission. Except as expressly set forth in
paragraphs 4 through 6 above, we express no opinion regarding the Securities Act
of 1933, as amended, or any other federal or state securities laws or
regulations.

B. Our opinion set forth in paragraph 1 is subject to (i) the effect of any
bankruptcy, insolvency, reorganization, moratorium, arrangement or similar laws
affecting the rights and remedies of creditors generally (including, without
limitation, the effect of statutory or other laws regarding fraudulent transfers
or preferential transfers) and (ii) general principles of equity, including
without limitation concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance, injunctive
relief or other equitable remedies regardless of whether enforceability is
considered in a proceeding in equity or at law.

C. We express no opinion regarding the effectiveness of (i) any waiver (whether
or not stated as such) under the Financing Documents of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, that cannot be waived as a matter of law;
(ii) provisions relating to indemnification, exculpation or contribution, to the
extent such provisions may be held unenforceable as contrary to public policy or
federal or state securities laws; (iii) any provision in any Financing Document
waiving the right to object to venue in any Federal Court; (iv) any agreement to
submit to the jurisdiction of any Federal Court insofar as it relates to subject
matter jurisdiction; (v) any provision purporting to establish evidentiary
standards; or (vi) any provision to the effect that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy or that
the election of some particular remedy does not preclude recourse to one or more
others.

D. In rendering our opinions expressed in paragraph 3, insofar as they require
factual analysis of compliance by the Company with, or financial calculations or
data in respect of, financial covenants included in any Scheduled Contract, we
have relied entirely upon the Officer’s Certificate.

E. For purposes of our opinion in paragraph 5, we have assumed without
independent investigation that the representation and warranty of the Company
set forth in Section 4.01(g) of the Credit Agreement is and will be true and
correct at all relevant times. Our opinion in paragraph 5 is subject to (and we
express no opinion in respect of) any requirement applicable to the Agent or any
Lender to obtain in good faith a Form FR U-1, FR G-3 or FR T-4 signed by the
Company. Except as expressly set forth in paragraph 5, we express no opinion
with respect to Regulation T of the Board of Governors of the Federal Reserve
System.

F. Except as expressly stated in paragraph 2, we express no opinion as to the
applicability to, or the effect of noncompliance by, any Lender Party with any
state or federal laws applicable to the transactions contemplated by the
Financing Documents because of the nature of the business of such Lender Party.

This opinion is rendered to the Lender Parties in connection with the Financing
Documents and may not be relied upon by any person other than the Lender Parties
or by the Lender Parties in any other context, provided that the Lender Parties
may provide this opinion (i) to bank examiners and other regulatory authorities
should they so request in connection with their normal examinations, (ii) to the
independent auditors and attorneys of the Lender Parties, (iii) pursuant to
order or legal process of any court or governmental agency, (iv) in connection
with any legal action to which any Lender Party is a party arising out of the
transactions contemplated by the Financing Documents, or (v) to the proposed
assignee of or participant in the interest of any Lender Party under the
Financing Documents. This opinion may not be quoted without the prior written
consent of this Firm.

Very truly yours,

14

SCHEDULE A – SCHEDULED CONTRACTS

 
 
1. Senior Debt Indenture by and among The Williams Companies, Inc. and
JPMorgan Chase Bank (as successor to Bank One Trust Company (formerly
known as The First National Bank of Chicago)), as Trustee, dated as of
November 10, 1997, as supplemented by the Fourth Supplemental Indenture
dated as of January 17, 2001 relating to debt issued under such Indenture
in the aggregate principal amount of $400,000,000, the Fifth Supplemental
Indenture dated as of January 17, 2001 relating to debt issued under such
Indenture in the aggregate principal amount of $700,000,000, the Sixth
Supplemental Indenture, dated as of January 14, 2002 relating to debt
issued under such Indenture in the aggregate principal amount of
$1,000,000,000 and the Seventh Supplemental Indenture, dated as of March
19, 2002 relating to debt issued under such Indenture in the aggregate
principal amount of $650,000,000 (for the 8.125% Notes) and $850,000,000
(for the 8.75% Notes).
 
 
2. Senior Indenture, by and among The Williams Companies, Inc., (formerly
known as Williams Holdings of Delaware, Inc.) and Citibank, N.A.,
Trustee, dated as of February 1, 1996, as amended by the First
Supplemental Indenture, dated as of July 31, 1999, by and among Williams
Holdings of Delaware, Inc., The Williams Companies, Inc. and Citibank,
N.A.
 
 
3. Subordinated Indenture among The Williams Companies, Inc. and JPMorgan
Chase Bank as Trustee, dated as of May 28, 2003 relating to debt issued
under such Indenture in the aggregate principal amount of $300,000,000.
 
 
4. Amended and Restated Credit Agreement, dated as of May 20, 2005, by
and among The Williams Companies, Inc., Northwest Pipeline Corporation,
Transcontinental Gas Pipe Line Corporation and Williams Partners L.P.,
certain lenders, Citicorp USA, Inc. as agent, and Citibank, N.A. and Bank
of America, N.A., as issuing banks.
 
 
5. Senior Indenture by and among The Williams Companies, Inc. (successor
to MAPCO Inc.) and Bank One Trust Company, N.A. (formerly known as The
First National Bank of Chicago), Trustee, dated as of February 25, 1997,
and supplemented by Supplemental Indenture No. 1 dated as of March 5,
1997 in the aggregate principal amount of $100,000,000 (for the 7.25%
Notes), Supplemental Indenture No. 2 dated as of March 5, 1997 in the
aggregate principal amount of $100,000,000 (for the 7.70% Debentures),
the Third Supplemental Indenture dated as of March 31, 1998, and the
Fourth Supplemental Indenture dated as of July 31, 1999.
 
 
6. Senior Indenture by and among Transcontinental Gas Pipe Line
Corporation and Citibank, N.A., Trustee, dated as of January 16, 1998.
 
 
7. Senior Indenture by and among Transcontinental Gas Pipe Line
Corporation and Citibank N.A., Trustee, dated as of August 27, 2001 in
the aggregate principal amount of $300,000,000 (for Series A Securities)
and Series B securities for original issue, pursuant to any Exchange
Offer or Private Exchange, for a like principal amount of Series A
securities.
 
 
8. Senior Indenture by and among Northwest Pipeline Corporation and
JPMorgan Chase Bank (formerly known as Chemical Bank), Trustee, dated as
of November 30, 1995.
 
 
9. Senior Indenture by and among Northwest Pipeline Corporation and
JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank),
Trustee, dated as of December 8, 1997.
 
 
10. Senior Indenture by and among Transcontinental Gas Pipe Line
Corporation and Citibank N.A., Trustee, dated as of July 3, 2002 in the
aggregate principal amount of $325,000,000 (for Series A Securities) and
Series B Securities for original issue, pursuant to any Exchange Offer or
Private Exchange, for a like principal amount of Series A Securities.
 
 
11. Senior Indenture by and among Transcontinental Gas Pipe Line
Corporation and Citibank N.A., Trustee, dated as of July 15, 1996.
 
 
12. Indenture among Northwest Pipeline Corporation and JPMorgan Chase
Bank as Trustee, dated as of March 4, 2003 in the aggregate principal
amount of $175,000,000.
 
 
13. $500,000,000 Term Loan Agreement, dated as of May 30, 2003, among
Williams Production Holdings LLC, Williams Production RMT Company, the
several lenders from time to time parties thereto and Lehman Commercial
Paper Inc., as administrative agent, as amended by the First Amendment
dated February 25, 2004.
 
 
14. Indenture among Barrett Resources Corporation and Bankers Trust
Company as Trustee, dated as of February 1, 1997 in the aggregate
principal amount of $150,000,000 and supplemented by the First
Supplemental Indenture dated 2001, the Second Supplemental Indenture
dated August 2, 2001, and the Third Supplemental Indenture dated as of
May 20, 2004.
 
 
15. $400,000,000 Credit Agreement, dated as of January 20, 2005, by and
among The Williams Companies, Inc., the banks, financial institutions and
other institutional lenders listed on the signature pages thereto as
lenders, and Citibank, N.A. as Agent.
 
 
16. $100,000,000 Credit Agreement, dated as of January 20, 2005, by and
among The Williams Companies, Inc., the banks, financial institutions and
other institutional lenders listed on the signature pages thereto as
lenders, and Citibank, N.A. as Agent.
 
 
17. Senior Indenture by and among Transcontinental Gas Pipe Line
Corporation and JPMorgan Chase Bank, N.A., Trustee, dated as of December
17, 2004.
 

15

THE WILLIAMS COMPANIES, INC.

OFFICER’S CERTIFICATE

The undersigned, Rod Sailor, does hereby certify to Gibson, Dunn & Crutcher LLP
(“Gibson, Dunn & Crutcher”), in his capacity as an officer of The Williams
Companies, Inc., a Delaware corporation (the “Company”), in connection with the
U.S. $500,000,000 Five-Year Credit Agreement dated as of September 20, 2005 (the
“Credit Agreement”) by and among the Company, certain lenders and issuing banks
(collectively, the “Lenders”), and Citicorp USA, Inc., as Agent (the “Agent”),
as follows:

1. I am the duly elected and incumbent Treasurer of the Company and am
authorized to execute this Certificate on behalf of the Company.

2. I recognize and acknowledge that this Certificate is being furnished to
Gibson, Dunn & Crutcher in connection with their delivery of their legal opinion
of even date herewith pursuant to Section 3.01(h)(iv) of the Credit Agreement
(the “GDC Opinion”). I further understand that Gibson, Dunn & Crutcher is
relying to a material degree on this Certificate in rendering that opinion. On
behalf of the Company, I hereby authorize such reliance.

3. I have asked such questions regarding the meaning of any of the provisions of
this Certificate as I have considered necessary.

4. The Company is primarily engaged, directly or through a wholly-owned
subsidiary or subsidiaries, in a business or businesses other than that of
investing, reinvesting, owning, holding, or trading in securities.

5. At least 55% of the assets and 55% of the income of the Company and its
direct and indirect wholly-owned subsidiaries are employed in or derived from a
business or businesses other than that of investing, reinvesting, owning,
holding, or trading in securities.

6. To the best of my knowledge, each and all of the representations and
warranties as to factual matters relating to the Company contained in the
Financing Documents are true and correct in all material respects as of the date
of such agreement and as of the date hereof.

7. To the best of my knowledge, there are no agreements or understandings
between or among the Agent, the Lender, the Company, the Company Subsidiaries or
third parties that would expand, modify or otherwise affect the terms of the
Financing Documents referred to in the GDC Opinion or the respective rights or
obligations of the parties thereunder.

8. Schedule A to the GDC Opinion lists all indentures, credit agreements and
other borrowing arrangements material to the Company to which the Company or any
of its subsidiaries is a party.

9. Neither the Company nor any of its subsidiaries owns or operates facilities
used for the distribution at retail of natural or manufactured gas.

10. Neither the Company nor any of its subsidiaries owns or operates facilities
used for the generation, transmission, or distribution of electric energy for
sale, other than facilities that are and have been determined to be “exempt
wholesale generators” (“EWGs”) as defined in the Public Utility Holding Company
Act of 1935 by order of the Federal Energy Regulatory Commission (“FERC”) or
facilities that are and have been certified by FERC as “qualifying facilities”
under the Public Utility Regulatory Policies Act of 1978 and the regulations
promulgated by FERC thereunder (“QFs”). Each QF owned by the Company or any
subsidiary is either (i) a qualifying small power production facility with a
capacity of not more than 30 MW or an “eligible solar, wind, waste or geothermal
facility” as defined in the Federal Power Act, or (ii) a qualifying cogeneration
facility. Each EWG and QF complies in all material respects with the
requirements for EWG or QF status, and the representations made to FERC in
connection with its application as an EWG or QF were at the time made, and
continue to be, true in all material respects (other than with respect to
changes that have been reported to FERC and do not change the status of any such
generating facility as an EWG or QF).

11. Neither the Company nor any of its subsidiaries owns or controls, or holds
with the power to vote 10% or more of the outstanding voting securities of an
entity that owns or operates facilities used for the distribution at retail of
natural or manufactured gas or the generation, transmission or distribution of
electric energy for sale, other than EWGs and QFs (as described above).

12. Neither the Company nor any of its subsidiaries has filed for registration
as a holding company under PUHCA, sought an order from the Securities and
Exchange Commission finding it exempt from PUHCA or been found by the Securities
and Exchange Commission not to be exempt from PUHCA.

13. After giving effect to the incurrence of debt under the Credit Agreement (as
defined above), the ratio of (A) the aggregate amount of Consolidated Debt of
the Company and its Consolidated Subsidiaries as at the time of such incurrence
to (B) the sum of the Consolidated Net Worth of the Company as of the end of the
Fiscal Quarter of the Company most recently ended for which the appropriate
financial information is available (adjusted, at the Company’s option, to give
effect, in accordance with GAAP, to all material asset acquisitions and
dispositions by the Company and its Consolidated Subsidiaries since the end of
such Fiscal Quarter) plus the aggregate amount of Consolidated Debt of the
Company and its Consolidated Subsidiaries at the time of such incurrence does
not exceed 0.70 to 1.0. (Capitalized terms used in this paragraph without being
defined herein are used with the meanings given to them in the Credit Agreement,
dated as of May 3, 2004, by and among the Company, Northwest Pipeline
Corporation and Transcontinental Gas Pipe Line Corporation, certain lenders,
Citicorp USA, Inc. as agent, and Citibank, N.A. and Bank of America, N.A., as
issuing banks.)

Capitalized terms used herein and not defined herein have the meanings given to
such terms in the GDC Opinion. A copy of this Certificate executed and delivered
by facsimile transmission shall be valid for all purposes.

**Required if the Assignee is an Eligible Assignee solely by reason of clause
(iv) of the definition of “Eligible Assignee”.

*Required if the Assignee is an Eligible Assignee solely by reason of clause
(iv) of the definition of “Eligible Assignee”.

16

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
September 20, 2005.

     

Name: Rod Sailor

Title: Treasurer

17

EXHIBIT D-2 — FORM OF

OPINION OF GENERAL COUNSEL

OF THE BORROWER

     
James J. Bender
Senior Vice President and
General Counsel
  One Williams Center
Tulsa, Oklahoma 74172
918/573-8705

September 20, 2005

Citibank, N.A.
390 Greenwich Street, 4th Floor
New York, New York 10013

and

Citicorp USA, Inc.
390 Greenwich Street, 4th Floor
New York, New York 10013

Re: The Williams Companies, Inc.

Ladies and Gentlemen:

I am the General Counsel of The Williams Companies, Inc., a Delaware corporation
(the “Company”) and have acted as counsel to the Company in connection with
certain aspects of the execution and delivery of the $500,000,000 Credit
Agreement, dated as of September 20, 2005 (the “Credit Agreement”), by and among
the Company, the banks, financial institutions and other institutional lenders
listed on the signature pages thereto as lenders, and Citibank, N.A.
(“Citibank”) as Agent. This opinion is furnished to you at the request of the
Company pursuant to Section 3.01(h)(iv) of the Agreement. Unless otherwise
defined herein, capitalized terms used herein shall have the respective meanings
set forth in the Credit Agreement.

In connection with the opinions expressed herein, I, or attorneys reporting to
me, have examined and relied upon copies of the following documents:

(a) the Credit Agreement;



  (b)   the Continuing Agreement for Standby Letters of Credit (relating to the
Credit Agreement), dated as of September 20, 2005, between the Company and
Citicorp USA, Inc. (“Citicorp”);



  (c)   the Continuing Agreement for Standby Letters of Credit (relating to the
Credit Agreement), dated as September 20, 2005, between the Company and
Citibank;



  (d)   the letter agreement, dated as of September 20, 2005, from each of
Citicorp and Citibank to the Company in respect of, inter alia, the issuance of
Citi Credits and CUSA Credits (as respectively, defined therein) in connection
with the Credit Agreement and included transactions;



  (e)   the letter agreement, dated as of September 20, 2005, from the Company
to Citibank, Citicorp and The Williams Companies, Inc. Credit Linked Certificate
Trust V (the “Trust”) in respect of, inter alia, that certain Loan Participation
Agreement and Sub-Participation Agreement (as, respectively, defined therein) in
connection with the Credit Agreement and included transactions;



  (f)   the letter agreement, dated as of September 20, 2005, from Citibank to
the Company in respect of, inter alia, certain indemnities in connection with
the Credit Agreement and related transactions;



  (g)   the Revolving Credit Note dated September 20, 2005, made by the Company
to the order of Citicorp USA, Inc. in connection with the Credit Agreement;



  (h)   a Certificate of the Secretary of State of the State of Delaware dated
as of a recent date not prior to September 15, 2005, attesting to the continued
corporate existence and good standing of the Company in that State;



  (i)   the Certificate of Incorporation and By-Laws of the Company, and all
amendments thereto;



  (j)   certain resolutions adopted by the board of directors of the Company
relating to the transactions contemplated by the Credit Agreement, and



  (k)   such other documents as I have deemed necessary or appropriate as a
basis for the opinions set forth below.

The documents listed in clauses (a) through (g) above shall be referred to
individually as a “Transaction Agreement” and collectively as the “Transaction
Agreements”.

In connection with this opinion, I or other attorneys acting under my
supervision have (i) investigated such questions of law, (ii) examined such
corporate documents and records of the Company and certificates of public
officials, and (iii) received such information from officers and representatives
of the Company and made such investigations as I or other attorneys under my
supervision have deemed necessary or appropriate for the purposes of this
opinion. As to certain matters of fact material to the opinions expressed
herein, I have relied on the representations made in the Credit Agreement. I
have not, nor have other attorneys under my supervision, conducted independent
investigations or inquiries to determine the existence of matters, actions,
proceedings, items, documents, facts, judgments, decrees, franchises,
certificates, permits, or the like and have made no independent search of the
records of any court, arbitrator, or governmental authority affecting any
Person, and no inference as to my knowledge thereof shall be drawn from the fact
of my representation of any party or otherwise. In my examination, I have
assumed the legal capacity of all natural persons, the genuineness of all
signatures, the authenticity of all documents submitted to me as originals, the
conformity to original documents of all documents submitted to me or attorneys
under my supervision, as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. In making my examination
of documents executed by parties other than the Company, I have assumed that
such parties had the power, corporate or other, to enter into and perform all
obligations thereunder and have also assumed the due authorization by all
requisite action, corporate or other, and the due execution and delivery by such
parties of such documents and the validity and binding effect thereof as to such
parties. As to any facts material to the opinions expressed herein which I did
not independently establish or verify, I have relied upon oral and written
statements and representations of officers and other representatives of the
Company and others.

Based upon and subject to the foregoing and the other qualifications,
limitations, and assumptions set forth in this letter and upon such other
matters as I have deemed appropriate, I am of the opinion that:



  1.   The Company is duly organized, validly existing, and in good standing
under the laws of the State of Delaware. The Company is qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except to the extent that a failure to so qualify or be in good
standing would not, in the aggregate, result in a material adverse effect on the
performance by the Company of its obligations under the Transaction Agreements.



  2.   The execution, delivery, and performance by the Company of the
Transaction Agreements (a) have been duly authorized by all necessary corporate
action of the Company, (b) are within the corporate power and authority of the
Company, and (c) do not contravene the Certificate of Incorporation or Bylaws of
the Company.



  3.   The execution, delivery, and performance by the Company of the
Transaction Agreements (a) do not contravene any law, rule or regulation
applicable to the Company, except such as would not, in the aggregate,
reasonably be expected to result in a material adverse effect on the performance
by the Company of its obligations under the Transaction Agreements, and (b) to
my knowledge, do not result in the breach of, constitute a default under or
result in or require the creation of any lien upon any property of the Company
under, any material agreement to which the Company is a party or by which the
Company is bound, other than the Scheduled Contracts as defined and referred to
in the Gibson, Dunn & Crutcher LLP opinion of even date herewith.



  4.   Each Transaction Agreement has been duly and validly executed and
delivered by the Company.



  5.   No authorization, consent, approval, license, permission or registration
of or with any governmental authority or, to my knowledge, any other person or
entity, which has not been obtained or is not in full force and effect, is
required in connection with the execution, delivery and performance by the
Company of the Transaction Agreements, except to the extent that failure to
obtain such would not, in the aggregate, result in a material adverse effect on
the Company’s performance of its obligations under the Transaction Agreements.



  6.   To the best of my knowledge, there is no action, suit or proceeding
pending or threatened against the Company before any court or arbitrator or any
governmental body, agency or official (a) with respect to the Transaction
Agreements, or (b) except as set forth in the Public Filings, as defined below,
or as disclosed in the Transaction Agreements, that I believe would reasonably
be expected to materially and adversely affect the Company and its subsidiaries
taken as a whole or the performance by the Company of its obligations under the
Transaction Agreements. As used in this paragraph, “Public Filings” means all
documents the Company has filed pursuant to Sections 13, 14, or 15(d) of the
Securities Exchange Act of 1934 prior to September 20, 2005.



  7.   Neither the execution, delivery or performance by the Company of the
Transaction Agreements nor the compliance by the Company with the terms and
provisions thereof will violate any provision of the Investment Company Act of
1940, as amended.

The opinions expressed in this letter are subject to the following additional
exceptions, qualifications and limitations:



  A.   My opinion in paragraph 1 with respect to whether the Company is duly
organized and in good standing is based solely on a certificate, dated as of a
recent date not prior to September 15, 2005 from the Secretary of State of the
State of Delaware certifying as to such matters.



  B.   Qualification of any statement or opinion herein by the use of the words
“to my knowledge” means that during the course of representation in connection
with the transactions contemplated by the Transaction Agreements, no information
has come to the attention of me or attorneys reporting to me that would give me
or such attorneys current actual knowledge of the existence of facts or matters
so qualified. I have not undertaken any investigation to determine the existence
of facts, and no inference as to my knowledge thereof shall be drawn from the
fact of the representation by me or attorneys reporting to me of any party or
otherwise.



  C.   I express no opinion as to the effect on the opinions herein stated of
compliance or non-compliance by any of the Initial Lenders, the Initial Issuing
Banks or the Agent with any applicable state, federal or other laws or
regulations applying only to banks, or the legal or regulatory status of any
lender.



  D.   The opinions herein expressed are limited to the matters expressly set
forth in this opinion letter, and no opinion is implied or may be inferred
beyond the matters expressly so stated.



  E.   Without limiting the generality of and subject to the paragraph below, in
rendering my opinions herein I have considered only those laws, statutes, rules
and regulations that, in my experience, are customarily applicable to
transactions of the character contemplated by the Transaction Agreements.

I am admitted to practice law in the State of Minnesota, and, accordingly, the
opinions expressed herein are based upon and limited exclusively to the laws of
such State, the General Corporation Law of the State of Delaware and the laws of
the United States of America insofar as any of such laws are applicable. I
render no opinion with respect to any other laws.

This opinion may not be used or relied upon by or published or communicated to
any person or entity other than the addressees hereof (and any permitted
assignees pursuant to Section 9.06 of the Credit Agreement, as in effect on the
date hereof) for any purpose whatsoever without my prior written consent in each
instance. This opinion speaks as of its date, and I undertake no, and hereby
expressly disclaim any, duty to advise you or any other person entitled to rely
hereon as to any changes of fact or law coming to my attention after the date
hereof.

Very truly yours,

James J. Bender, Esq.

18

EXHIBIT E — FORM OF
LETTER OF CREDIT

DRAFT OF STANDBY LETTER OF CREDIT
TO BE ISSUED ON LETTERHEAD OF CITICORP USA, INC.

Date:      

Beneficiary:

Citibank, N.A.
c/o Citicorp North America, Inc.
3800 Citibank Center
Building B 3rd Floor
Tampa, FL 33610

Letter of Credit No.      

Ladies and Gentlemen:

By order of The Williams Companies, Inc. (“Williams”), we hereby open our
irrevocable Standby Letter of Credit No.      (this “Credit”), in your favor for
an amount of USD [insert an amount which aggregates the amount of existing
Letters of Credit issued by Citibank, N.A. plus Letters of Credit to be issued
by Citibank, N.A. on the date hereof      ] ([ ] U.S. Dollars and [ ]/100) which
may adjust from time to time as provided in the next paragraph, effective
immediately and expiring at our office located at 399 Park Avenue, New York, NY
10022-4614 (the “Office”) on September 17, 2010.

This Credit has been issued in your favor as security in support of Standby
Letters of Credit already issued by you pursuant to the Continuing Agreement for
Standby Letters of Credit (relating to $500,000,000 Five Year Credit Agreement)
dated as of September 20, 2005, between Citibank, N.A. and The Williams
Companies, Inc. or to be issued by you on the date hereof in the amount notified
to us or to be issued by you from time to time hereafter for the account of The
Williams Companies, Inc. pursuant to the Continuing Agreement for Standby
Letters of Credit (relating to $500,000,000 Five Year Credit Agreement) dated as
of September 20, 2005, between Citibank, N.A. and The Williams Companies, Inc.
(in each case, “Citibank LCs”). The amount outstanding under this Credit may
adjust from time to time, without amendment, to account for (i) drawings
hereunder that we have honored (in the amount of such drawing),
(ii) cancellation, reduction or expiration of Citibank LCs, upon receipt by us
of your notice describing such cancellation, reduction or expiration (in the
amount of the available amount of the Citibank LC that has been cancelled or
expired or in the amount of such reduction, as applicable), and (iii) issuance
by you from time to time after the date hereof of Citibank LCs (in the amount of
the available amount of the Citibank LC so issued), subject in the last case to
confirmation by us prior to such issuance of the available amount hereunder. In
no event shall the amount outstanding hereunder exceed $500,000,000.

Funds hereunder are available to you against your sending to us by courier or
facsimile either of the following written certifications:

“We hereby demand payment in the amount of USD      because, in connection with
our Standby Letter of Credit No.      (the “Credit”), the beneficiary has drawn
a Draft under the Credit and either The Williams Companies, Inc. has notified us
that it does not intend to pay us the amount of such Draft or we did not receive
payment when due for the amount of such Draft (“Draft” is used herein as defined
in the Continuing Agreement for Standby Letters of Credit (relating to
$500,000,000 Five Year Credit Agreement) dated as of September 20, 2005, between
Citibank, N.A. and The Williams Companies, Inc.).”

“We hereby demand payment in the amount of USD      because there has been an
Event of Default, a Collateral Event or a Trigger Event under the Continuing
Agreement for Standby Letters of Credit (relating to $500,000,000 Five Year
Credit Agreement) dated as of September 20, 2005, between Citibank, N.A. and The
Williams Companies, Inc.”

Any number of multiple draws is permitted from time to time.

In addition, presentation of drawing document(s) may also be made by fax
transmission to (212) 994-0847, or such other fax number identified by Citicorp
USA, Inc. in a written notice to you. To the extent a presentation is made by
fax transmission, you must provide telephone notification thereof to Citicorp
USA, Inc. ((302) 894-6061, Sally Schoenleber – Global Loans) prior to or
simultaneously with the sending of such fax transmission, provided, however,
that Citicorp USA, Inc.’s receipt of such telephone notice shall not be a
condition to payment hereunder.

We hereby agree to honor your drawing documents as specified above, if presented
in compliance with the terms and conditions of this Standby Letter of Credit.

Should you have occasion to communicate with us regarding this Standby Letter of
Credit, please direct your correspondence to our Office, making specific mention
of the Letter of Credit number indicated above.

Except as otherwise expressly stated herein, this Standby Letter of Credit is
subject to the International Standby Practices (“ISP98”), International Chamber
of Commerce, Publication No. 590, and as to matters not addressed by the ISP98,
shall be governed by and construed in accordance with the laws of the State of
New York and applicable U.S. Federal Law.

INSTRUCTIONS TO CITIBANK, N.A.:

In settlement of any payment(s) under your Standby Letter of Credit we hereby
authorize you to debit account of      No.      .

CITICORP USA, INC.

AUTHORIZED SIGNATURE

     
Name:
Title:

19